Exhibit 10.1




                                                    


CREDIT AND SECURITY AGREEMENT
dated as of May 5, 2017
by and among
PTC THERAPEUTICS, INC.,
and any additional borrower that hereafter becomes party hereto, each as
Borrower, and collectively as Borrowers,
and
MIDCAP FINANCIAL TRUST,
as Agent and as a Lender,
and
THE ADDITIONAL LENDERS
FROM TIME TO TIME PARTY HERETO
camidcap.jpg [camidcap.jpg]
                                                






1



--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE 1 - DEFINITIONS
 
1


Section 1.1
 
Certain Defined Terms
 
1


Section 1.2
 
Accounting Terms and Determinations
 
24


Section 1.3
 
Other Definitional and Interpretive Provisions
 
24


Section 1.4
 
Time is of the Essence
 
24


ARTICLE 2 - LOANS
 
24


Section 2.1
 
Loans
 
24


Section 2.2
 
Interest, Interest Calculations and Certain Fees
 
27


Section 2.3
 
Notes
 
29


Section 2.4
 
Reserved
 
29


Section 2.5
 
Reserved
 
29


Section 2.6
 
General Provisions Regarding Payment; Loan Account
 
29


Section 2.7
 
Maximum Interest
 
30


Section 2.8
 
Taxes; Capital Adequacy; Mitigation Obligations
 
30


Section 2.9
 
Appointment of Borrower Representative.
 
34


Section 2.10
 
Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation
 
35


Section 2.11
 
Reserved
 
37


Section 2.12
 
Termination; Restriction on Termination
 
37


ARTICLE 3 - REPRESENTATIONS AND WARRANTIES
 
38


Section 3.1
 
Existence and Power
 
38


Section 3.2
 
Organization and Governmental Authorization; No Contravention
 
38


Section 3.3
 
Binding Effect
 
38


Section 3.4
 
Capitalization
 
38


Section 3.5
 
Financial Information
 
39


Section 3.6
 
Litigation
 
39


Section 3.7
 
Ownership of Property
 
39


Section 3.8
 
No Default
 
39


Section 3.9
 
Labor Matters
 
39


Section 3.10
 
Regulated Entities
 
39


Section 3.11
 
Margin Regulations
 
39


Section 3.12
 
Compliance With Laws; Anti-Terrorism Laws
 
39


Section 3.13
 
Taxes
 
40


Section 3.14
 
Compliance with ERISA
 
40


Section 3.15
 
Consummation of Operative Documents; Broker
 
41


Section 3.16
 
Related Transactions
 
41


Section 3.17
 
Material Contracts
 
41


Section 3.18
 
Compliance with Environmental Requirements; No Hazardous Materials
 
41


Section 3.19
 
Intellectual Property and License Agreements
 
42


Section 3.20
 
Solvency
 
42


Section 3.21
 
Full Disclosure
 
42





i

--------------------------------------------------------------------------------





Section 3.22
 
Interest Rate
 
42


Section 3.23
 
Subsidiaries
 
42


Section 3.24
 
Regulatory Matters
 
42


Section 3.25
 
Accuracy of Schedules
 
44


Section 3.26
 
Purchase Agreement.
 
44


ARTICLE 4 - AFFIRMATIVE COVENANTS
 
44


Each Borrower agrees that, so long as any Credit Exposure exists:
 
44


Section 4.1
 
Financial Statements and Other Reports
 
44


Section 4.2
 
Payment and Performance of Obligations
 
45


Section 4.3
 
Maintenance of Existence
 
46


Section 4.4
 
Maintenance of Property; Insurance
 
46


Section 4.5
 
Compliance with Laws and Material Contracts
 
47


Section 4.6
 
Inspection of Property, Books and Records
 
47


Section 4.7
 
Use of Proceeds
 
47


Section 4.8
 
Reserved
 
47


Section 4.9
 
Notices of Material Contracts, Litigation and Defaults
 
47


Section 4.10
 
Hazardous Materials; Remediation
 
48


Section 4.11
 
Further Assurance
 
49


Section 4.12
 
Reserved
 
50


Section 4.13
 
Power of Attorney
 
50


Section 4.14
 
Reserved
 
50


Section 4.15
 
Schedule Update
 
50


Section 4.16
 
Intellectual Property and Licensing
 
51


Section 4.17
 
Regulatory Covenants
 
52


ARTICLE 5 - NEGATIVE COVENANTS
 
52


Section 5.1
 
Debt; Contingent Obligations
 
52


Section 5.2
 
Liens
 
53


Section 5.3
 
Distributions
 
53


Section 5.4
 
Restrictive Agreements
 
53


Section 5.5
 
Payments and Modifications of Subordinated Debt
 
53


Section 5.6
 
Consolidations, Mergers and Sales of Assets; Change in Control
 
54


Section 5.7
 
Purchase of Assets, Investments
 
54


Section 5.8
 
Transactions with Affiliates
 
54


Section 5.9
 
Modification of Organizational Documents
 
54


Section 5.10
 
Modification of Certain Agreements
 
54


Section 5.11
 
Conduct of Business
 
55


Section 5.12
 
Foreign Subsidiaries
 
55


Section 5.13
 
Limitation on Sale and Leaseback Transactions
 
55


Section 5.14
 
Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts
 
55


Section 5.15
 
Compliance with Anti-Terrorism Laws
 
56





ii

--------------------------------------------------------------------------------





Section 5.16
 
Change in Accounting
 
56


ARTICLE 6 - FINANCIAL COVENANTS
 
56


Section 6.1
 
Minimum Net Product Revenue
 
56


Section 6.2
 
Evidence of Compliance
 
56


ARTICLE 7 - CONDITIONS
 
56


Section 7.1
 
Conditions to Closing
 
56


Section 7.2
 
Conditions to Each Loan
 
57


Section 7.3
 
Searches    
 
58


Section 7.4
 
Post-Closing Requirements
 
58


ARTICLE 8 – RESERVED
 
58


ARTICLE 9 - SECURITY AGREEMENT
 
58


Section 9.1
 
Generally
 
58


Section 9.2
 
Representations and Warranties and Covenants Relating to Collateral
 
58


ARTICLE 10 - EVENTS OF DEFAULT
 
62


Section 10.1
 
Events of Default
 
62


Section 10.2
 
Acceleration and Suspension or Termination of Term Loan Commitment
 
65


Section 10.3
 
UCC Remedies
 
65


Section 10.4
 
Reserved
 
67


Section 10.5
 
Default Rate of Interest
 
67


Section 10.6
 
Setoff Rights
 
68


Section 10.7
 
Application of Proceeds.
 
68


Section 10.8
 
Waivers
 
69


Section 10.9
 
Injunctive Relief
 
70


Section 10.10
 
Marshalling; Payments Set Aside
 
70


ARTICLE 11 - AGENT
 
71


Section 11.1
 
Appointment and Authorization
 
71


Section 11.2
 
Agent and Affiliates
 
71


Section 11.3
 
Action by Agent
 
71


Section 11.4
 
Consultation with Experts
 
71


Section 11.5
 
Liability of Agent
 
71


Section 11.6
 
Indemnification
 
72


Section 11.7
 
Right to Request and Act on Instructions
 
72


Section 11.8
 
Credit Decision
 
72


Section 11.9
 
Collateral Matters
 
72


Section 11.10
 
Agency for Perfection
 
73


Section 11.11
 
Notice of Default    
 
73


Section 11.12
 
Assignment by Agent; Resignation of Agent; Successor Agent.
 
73





iii

--------------------------------------------------------------------------------





Section 11.13
 
Payment and Sharing of Payment.
 
74


Section 11.14
 
Right to Perform, Preserve and Protect
 
75


Section 11.15
 
Additional Titled Agents
 
75


Section 11.16
 
Amendments and Waivers
 
75


Section 11.17
 
Assignments and Participations.
 
76


Section 11.18
 
Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist
 
79


Section 11.19
 
Reserved
 
79


Section 11.20
 
Definitions
 
79


ARTICLE 12 - MISCELLANEOUS
 
80


Section 12.1
 
Survival
 
80


Section 12.2
 
No Waivers
 
80


Section 12.3
 
Notices
 
81


Section 12.4
 
Severability
 
81


Section 12.5
 
Headings
 
81


Section 12.6
 
Confidentiality
 
81


Section 12.7
 
Waiver of Consequential and Other Damages
 
82


Section 12.8
 
GOVERNING LAW; SUBMISSION TO JURISDICTION
 
82


Section 12.9
 
WAIVER OF JURY TRIAL
 
83


Section 12.10
 
Publication; Advertisement
 
83


Section 12.11
 
Counterparts; Integration
 
84


Section 12.12
 
No Strict Construction
 
84


Section 12.13
 
Lender Approvals
 
84


Section 12.14
 
Expenses; Indemnity
 
84


Section 12.15
 
Reserved
 
85


Section 12.16
 
Reinstatement
 
85


Section 12.17
 
Successors and Assigns
 
86


Section 12.18
 
USA PATRIOT Act Notification
 
86







iv

--------------------------------------------------------------------------------






CREDIT AND SECURITY AGREEMENT
This CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of May 5, 2017 by and among PTC THERAPEUTICS, INC., a Delaware corporation
(“PTC”), and any additional borrower that may hereafter be added to this
Agreement (individually as a “Borrower”, and collectively with any entities that
become party hereto as Borrower and each of their successors and permitted
assigns, the “Borrowers”), MIDCAP FINANCIAL TRUST, a Delaware statutory trust,
individually as a Lender, and as Agent, and the financial institutions or other
entities from time to time parties hereto, each as a Lender.
RECITALS
Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:
Article 1- DEFINITIONS
Section 1.1    Certain Defined Terms. The following terms have the following
meanings:
“2022 Convertible Notes” means those certain 3.00% senior unsecured notes due on
August 15, 2022, issued by PTC and governed by the terms of an indenture, dated
as of August 14, 2015, between PTC and U.S. Bank National Association, as
trustee (the “2022 Notes Indenture”).
“2022 Convertible Note Documents” means the 2022 Convertible Notes, the 2022
Notes Indenture and each other material document or agreement from time to
entered into in connection with the foregoing.
“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2 and/or (b) pursuant to
either Section 10.1(e) and/or Section 10.1(f).
“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.
“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data


1



--------------------------------------------------------------------------------





compiled or derived by any Borrower or to which any Borrower is entitled in
respect of or related to the foregoing, and (e) all proceeds of any of the
foregoing.
Additional Titled Agents” has the meaning set forth in Section 11.15.
“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.
“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.
“Applicable Margin” means six and fifteen one-hundredths percent (6.15%).
“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Person of any asset, or any of its rights
related thereto, of such Person.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.
“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.
“Base Rate” means a per annum rate of interest equal to the greater of (a) one
percent (1.00%) per annum and (b) the rate of interest announced, from time to
time, within Wells Fargo Bank, National Association (“Wells Fargo”) at its
principal office in San Francisco as its “prime rate,” with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate; provided, however, that Agent may,
upon prior written notice to Borrower, choose a reasonably comparable index or
source to use as the basis for the Base Rate.
“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order


2



--------------------------------------------------------------------------------





No. 13224, (c) with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d) that commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224, or (e) that is named a “specially designated national” or
“blocked person” on the most current list published by OFAC or other similar
list or is named as a “listed person” or “listed entity” on other lists made
under any Anti-Terrorism Law.
“Books and Records Location” the Borrower’s principal place of business where
all of the Borrower’s books and records related to the Collateral are located,
which, as of the Closing Date, is Borrower’s headquarters located, collectively,
at 100, 200 and 250 Corporate Court, Middlesex Business Center, South
Plainfield, New Jersey.
“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto.
“Borrower Representative” means PTC, in its capacity as Borrower Representative
pursuant to the provisions of Section 2.9, or any successor Borrower
Representative selected by Borrowers and approved by Agent.
“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.
“Change in Control” means any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of PTC (or
other securities convertible into such voting stock) representing fifty percent
(50%) or more of the combined voting power of all voting stock of PTC or (b)
except to the extent permitted by Section 5.6, PTC ceases to own, directly or
indirectly, 100% of the capital stock of any of its Subsidiaries (or such lesser
portion as may be owned by Borrower as of the date hereof); or (c) the
occurrence of a “Change of Control”, “Fundamental Change”, “Change in Control”,
or terms of similar import under any document or instrument governing or
relating to Debt of or equity in such Person, including without limitation, the
2022 Convertible Note Documents. As used herein, “beneficial ownership” shall
have the meaning provided in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934.
“Chattel Paper” means “chattel paper” as defined in Article 9 of the UCC.
“Closing Date” means the date of this Agreement.
“Closing Date Intercompany Agreements” means agreements set forth on Schedule
1.1 hereto, as the same are in effect on the Closing Date and without giving
effect to any amendments other than those expressly permitted by this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to


3



--------------------------------------------------------------------------------





this Agreement and the Security Documents, including, without limitation, all of
the property described in Schedule 9.1 hereto.
“Commitment Annex” means Annex A to this Agreement.
“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.
“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.
“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.
“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) (other than routine monitoring and
monitoring required under applicable Law) of a product without its physical
removal to some other location.
“Credit Exposure” means, at any time, any portion of the Term Loan Commitments
and of any other Obligations that remains outstanding; provided, however, that
no Credit Exposure shall be deemed to exist solely due to the existence of
contingent indemnification liability, absent the assertion of a claim, or the
known existence of a claim reasonably likely to be asserted, with respect
thereto.
“Credit Party” means (a) each Borrower, and (b) each Guarantor.
“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.
“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other


4



--------------------------------------------------------------------------------





similar instruments, (c) all obligations of such Person to pay the deferred
purchase price of property or services, except trade accounts payable arising in
the Ordinary Course of Business and not more than ninety (90) days past due or
that are subject to a Permitted Contest, (d) all capital leases of such Person,
(e) all non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit, banker’s acceptance
or similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) “earnouts”, purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, but in each case solely to
the extent carried on the balance sheet as a liability in accordance with GAAP,
(i) all Debt of others Guaranteed by such Person, (j) off-balance sheet
liabilities and/or Pension Plan or Multiemployer Plan liabilities of such
Person, (k) obligations arising under non-compete agreements, and
(l) obligations arising under bonus, deferred compensation, incentive
compensation or similar arrangements, other than those arising in the Ordinary
Course of Business. Without duplication of any of the foregoing, Debt of
Borrowers shall include any and all Loans.
“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.
“Defined Period” means for any given calendar month or date of determination,
the twelve (12) month period ending on the last day of such calendar month or if
such date of determination is not the last day of a calendar month, the twelve
(12) month period immediately preceding any such date of determination.
“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.
“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any Borrower and each financial
institution in which such Borrower maintains a Deposit Account, which agreement
provides that (a) such financial institution shall comply with instructions
originated by Agent directing disposition of the funds in such Deposit Account
without further consent by the applicable Borrower, and (b) such financial
institution shall agree that it shall have no Lien on, or right of setoff or
recoupment against, such Deposit Account or the contents thereof, other than in
respect of usual and customary service fees and returned items for which Agent
has been given value, in each such case expressly consented to by Agent, and
containing such other terms and conditions as Agent may require.
“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
(b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person, or (ii) any option, warrant or other
right to acquire any equity interests in such Person, (c) any management fees,
salaries or other fees or compensation to any Person holding an equity interest
in a Borrower or a Subsidiary of a Borrower (other than reasonable and customary
(i) payments of salaries to individuals, (ii) directors fees, and (iii) advances
and reimbursements to employees or directors, all in the Ordinary Course of
Business), an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower, (d) any lease or rental payments to an Affiliate or Subsidiary of a
Borrower, or (e) repayments of or debt service on loans or other indebtedness
held by any Person holding an equity interest in a Borrower or a


5



--------------------------------------------------------------------------------





Subsidiary of a Borrower, an Affiliate of a Borrower or an Affiliate of any
Subsidiary of a Borrower unless permitted under and made pursuant to a
Subordination Agreement applicable to such loans or other indebtedness.
“Dollars” or “$” means the lawful currency of the United States of America.
“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.
“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.
“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.
“European Economic Area” means the member states of the European Union, as of
the Closing Date, as well as Iceland, Liechtenstein and Norway.
“Event of Default” has the meaning set forth in Section 10.1.
“Excluded Accounts” means Deposit Accounts (a) into which there is deposited no
funds other than those intended solely to cover wages and payroll for employees
of a Credit Party for a period of service no longer than two weeks at any time
(and related contributions to be made on behalf of such employees to health and
benefit plans) plus balances for outstanding checks for wages and payroll from
prior periods; (b) constituting employee withholding accounts and contain only
funds deducted from pay otherwise due to employees for services rendered to be
applied toward the tax obligations of such employees; and (c) owned by Excluded
Foreign Subsidiaries and maintained outside of the United States.


6



--------------------------------------------------------------------------------





“Excluded Foreign Subsidiary” means (a) each direct and indirect Subsidiary of
Borrower set forth on Schedule 3.23 under the heading “Excluded Foreign
Subsidiaries” on the Closing Date, and (b) so long as the requirements of
Section 4.11(e) are satisfied after giving effect to any such designation, each
other direct and indirect Subsidiary of Borrower not organized under the laws of
the United States or any state thereof that Borrower Representative may
designate as an “Excluded Foreign Subsidiary” for purposes of this Agreement
from time to time; unless and until such Subsidiary has been made a Credit Party
hereunder in accordance with the provisions set forth in Section 4.11.
“Excluded Property” has the meaning set forth on Schedule 9.1.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Agent, any Lender or any other recipient of any payment to be made by or on
behalf of any obligation of Credit Parties hereunder or the Obligations or
required to be withheld or deducted from a payment to Agent, such Lender or such
recipient (including any interest and penalties thereon): (a) Taxes to the
extent imposed on or measured by Agent’s, any Lender’s or such recipient’s net
income (however denominated), branch profits Taxes, and franchise Taxes and
similar Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under which Agent, such Lender or such recipient is
organized, has its principal office or conducts business with respect to
entering into any of the Financing Documents or taking any action thereunder or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, United States
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loans pursuant to a Law in
effect on the date on which (i) such Lender becomes a party to this Agreement
other than as a result of an assignment requested by a Credit Party under the
terms hereof or (ii) such Lender changes its lending office for funding its
Loan, except in each case to the extent that, pursuant to Section 2.8, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Term Loan Commitment or to such Lender immediately before it changed its lending
office; (c) Taxes attributable to such Lender’s failure to comply with Section
2.8(c); and (d) any U.S. federal withholding taxes imposed in respect of a
Lender under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future U.S.
Treasury regulations or official interpretations thereof and any agreement
entered into pursuant to the implementation of Section 1471(b)(1) of the Code,
and any intergovernmental agreement between the United States Internal Revenue
Service, the U.S. Government and any governmental or taxation authority under
any other jurisdiction which agreement’s principal purposes deals with the
implementation of such sections of the Code.
“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.
“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.
“Fee Letter” means each agreement between Agent and Borrower relating to fees
payable to Agent, for its own account, in connection with the execution of this
Agreement.
“Financing Documents” means this Agreement, any Notes, the Security Documents,
each Fee Letter, each subordination or intercreditor agreement pursuant to which
any Debt and/or any Liens securing such Debt is subordinated to all or any
portion of the Obligations and all other documents, instruments and agreements
related to the Obligations and heretofore executed, executed concurrently


7



--------------------------------------------------------------------------------





herewith or executed at any time and from time to time hereafter, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time.
“Foreign IP Perfection Event” means that, on any date, the Borrower has allowed
the aggregate amount of cash and cash equivalents held by Borrower in Deposit
Accounts or Securities Accounts in the United States and that is subject to a
first priority perfected Lien in favor of Agent to be less than the lesser of
(a) $60,000,000 and (b) an amount equal to 1.25 multiplied by the aggregate
amount of Obligations then outstanding under the Financing Documents.
“Foreign Lender” has the meaning set forth in Section 2.8(c)(i).
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.
“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.
“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211.
“Governmental Account Debtor” means any Account Debtor that is a Governmental
Authority, including, without limitation, Medicare and Medicaid.
“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, whether domestic or foreign.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.
“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.
“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or


8



--------------------------------------------------------------------------------





asbestos-containing materials; underground or above-ground storage tanks,
whether empty or containing any substance; any substance the presence of which
is prohibited by any Environmental Laws; toxic mold, any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words
of similar import within the meaning of any Environmental Law, including:
(a) any “hazardous substance” defined as such in (or for purposes of) CERCLA, or
any so-called “superfund” or “superlien” Law, including the judicial
interpretation thereof; (b) any “pollutant or contaminant” as defined in 42
U.S.C.A. § 9601(33); (c) any material now defined as “hazardous waste” pursuant
to 40 C.F.R. Part 260; (d) any petroleum or petroleum by-products, including
crude oil or any fraction thereof; (e) natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel; (f) any “hazardous
chemical” as defined pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful
substances, wastes, materials, pollutants or contaminants (including, without
limitation, asbestos, polychlorinated biphenyls (“PCB’s”), flammable explosives,
radioactive materials, infectious substances, materials containing lead-based
paint or raw materials which include hazardous constituents); and (h) any other
toxic substance or contaminant that is subject to any Environmental Laws or
other past or present requirement of any Governmental Authority.
“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.
“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or postmarket requirements of any drug,
medical device, food, dietary supplement, or other product (including, without
limitation, any ingredient or component of, or accessory to, the foregoing
products) subject to regulation under the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. et seq.), and similar state or foreign laws, controlled substances
laws, pharmacy laws, consumer product safety laws, Medicare, Medicaid, TRICARE,
HIPAA, the Patient Protection and Affordable Care Act (P.L. 111-1468), all
federal and state fraud and abuse laws, including, without limitation, the
federal Anti-Kickback Statute (42 U.S.C. §1320a-7b(6)), the Stark Law (42 U.S.C.
§1395nn), the civil False Claims Act (31 U.S.C. §3729 et seq.) and all laws,
policies, procedures, requirements and regulations pursuant to which Permits are
issued, in each case, as the same may be amended from time to time.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
or any other Credit Party under any Financing Documents and (b) to the extent
not otherwise described in (a), Other Taxes.
“Instrument” means “instrument”, as defined in Article 9 of the UCC.
“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.


9



--------------------------------------------------------------------------------





“Intercompany Receivable” means any right to payment held by a Credit Party for
goods sold or leased or for services rendered or loans or funds advanced to any
of Borrower’s Subsidiaries, whether or not such right is evidenced by an
Instrument or Chattel Paper and whether or not it has been earned by
performance.
“Instrument” means “instrument” as defined in Article 9 of the UCC.
“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.
“Inventory” means “inventory” as defined in Article 9 of the UCC.
“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition
(including through licensing) of (i) all or substantially all of the assets of
another Person, or (ii) any business, Product, Intellectual Property, business
line or product line, division or other unit operation of any Person or (c) make
or purchase any advance, loan, extension of credit or capital contribution to,
or any other investment in, any Person. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect thereto.
“IRS” has the meaning set forth in Section 2.8(c)(i).
“Joinder Requirements” has the meaning set forth in Section 4.11(d).
“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.
“Lender” means each of (a) MCF, in its capacity as a lender hereunder,
(b) MidCap Funding III Trust, MidCap Funding XIII Trust, Flexpoint MCLS Holdings
LLC and Apollo Investment Corporation, each in its capacity as a lender
hereunder, (c) each other Person that becomes a party hereto as Lender pursuant
to Section 11.17, and (d) the respective successors of all of the foregoing, and
“Lenders” means all of the foregoing.
“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) one percent (1.00%) and (b) the rate determined by Agent (rounded
upwards, if necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate
for the Interest Period, by (ii) the sum of one minus the daily average during
such Interest Period of the aggregate maximum reserve requirement (expressed as
a decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.


10



--------------------------------------------------------------------------------





“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.
“Loan Account” has the meaning set forth in Section 2.6(b).
“Loan(s)” means the Term Loan and each and every advance under the Term Loan.
All references herein to the “making” of a Loan or words of similar import mean,
with respect to the Term Loan, the making of any advance in respect of a Term
Loan.
“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.
“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, a material impairment, or a material adverse effect upon, any
of (a) the financial condition, operations, business, or properties of any of
the Credit Parties, (b) the rights and remedies of Agent or Lenders under any
Financing Document, or the ability of any Credit Party to perform any of its
obligations under any Financing Document to which it is a party, (c) the
legality, validity or enforceability of any Financing Document, (d) the
existence, perfection or priority of any security interest granted in any
Financing Document, (e) the value of any material Collateral, or (f)  the
prospect of repayment of any portion of the Obligations.
“Material Contracts” means (a) the Operative Documents, (b) the agreements
listed on Schedule 3.17, (c) the 2022 Convertible Note Documents, (d) the
Closing Date Intercompany Agreements, and (e) any agreement or contract to which
a Credit Party or its Subsidiaries is a party the termination of which would
reasonably be expected to result in a Material Adverse Effect.
“Material Intangible Assets” means all of (a) Borrower’s Intellectual Property
and (b) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case that are material to the condition
(financial or other), business or operations of Borrower.
“Maturity Date” means May 1, 2021.
“Maximum Lawful Rate” has the meaning set forth in Section 2.7.
“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.
“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any
statutes succeeding thereto, all state statutes and plans for medical assistance
enacted in connection with such program, and all laws, rules, regulations,
manuals, orders, guidelines or requirements (whether or not having the force of
Law) pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.
“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C.
§§ 1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or guidelines (whether or not having


11



--------------------------------------------------------------------------------





the force of Law) pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.
“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.
“Net Product Revenue” means, for any period, the net product revenue of
Borrowers and their Subsidiaries, as determined in accordance with GAAP and
reported by Borrower pursuant to the requirements of the Securities Exchange Act
of 1934.
“Notes” has the meaning set forth in Section 2.3.
“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.
“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.
“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Operative Documents” means the Financing Documents, the Subordinated Debt
Documents and the Transaction Documents.
“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party or any Subsidiary, the ordinary course of such Credit Party’s or
Subsidiary’s business and consistent with past practices in all material
respects.
“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating agreement, joint venture agreement, limited liability company
agreement or members agreement), including any and all shareholder agreements or
voting agreements relating to the capital stock or other equity interests of
such Person.
“Other Connection Taxes” means taxes imposed as a result of a present or former
connection between Agent or any Lender and the jurisdiction imposing such tax
(other than connections arising from


12



--------------------------------------------------------------------------------





Agent or such Lender having executed, delivered, become a party to, performed
its obligations under, received payments under, engaged in any other transaction
pursuant to or enforced any Financing Document, or sold or assigned an interest
in any Loans or any Financing Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(i)).
“Participant Register” has the meaning set forth in Section 11.17(a)(iii).
“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.
“Payroll Amounts” has the meaning set forth in Section 5.14(c).
“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.
“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.
“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.
“Permit” means all licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, supplier numbers,
marketing authorizations, drug or device authorizations and approvals, other
authorizations, franchises, qualifications, accreditations, registrations,
permits, consents and approvals of a Credit Party issued or required under Laws
applicable to the business of Borrower or any of its Subsidiaries or necessary
in the manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries. Without limiting the generality of the foregoing, “Permit”
includes any Regulatory Required Permit.
“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:
(a)
dispositions of Inventory in the Ordinary Course of Business and not pursuant to
any bulk sale;

(b)
dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in, or is surplus to, the business of such Borrower and
its Subsidiaries;

(c)
dispositions consisting of, or entry into, Permitted Licenses;



13



--------------------------------------------------------------------------------







(d)
the abandonment in the Ordinary Course of Business of Intellectual Property
(other than Material Intangible Assets) that is no longer used or useful to
Borrowers or their Subsidiaries;

(e)
sales, forgiveness or discounting, on a non-recourse basis and in the Ordinary
Course of Business, of past due Accounts in connection with the collection or
compromise thereof or the settlement of delinquent Accounts or in connection
with the bankruptcy or reorganization of suppliers or customers in accordance
with the applicable terms of this Agreement; and

(f)
dispositions approved by Agent.

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
their Subsidiaries’ title to, and right to use, the Collateral is not adversely
affected thereby and Agent’s Lien and priority on the Collateral are not
adversely affected, altered or impaired thereby; (c) Borrowers have given prior
written notice to Agent of a Borrower’s or its Subsidiary’s intent to so contest
the obligation; (d) the Collateral or any part thereof or any interest therein
shall not be in any danger of being sold, forfeited or lost by reason of such
contest by Borrowers or their Subsidiaries; (e) Borrowers have given Agent
notice of the commencement of such contest and upon request by Agent, from time
to time, notice of the status of such contest by Borrowers and/or confirmation
of the continuing satisfaction of this definition; and (f) upon a final
determination of such contest, Borrowers and their Subsidiaries shall promptly
comply with the requirements thereof.
“Permitted Contingent Obligations” means
(a)
Contingent Obligations arising in respect of the Debt under the Financing
Documents;

(b)
Contingent Obligations resulting from endorsements for collection or deposit in
the Ordinary Course of Business;

(c)
Contingent Obligations outstanding on the date of this Agreement and set forth
on Schedule 5.1 (but not including any refinancings, extensions, increases or
amendments to the indebtedness underlying such Contingent Obligations other than
extensions of the maturity thereof without any other change in terms);

(d)
Contingent Obligations incurred in the Ordinary Course of Business with respect
to surety and appeal bonds, performance bonds and other similar obligations not
to exceed $1,000,000 in the aggregate at any time outstanding;

(e)
Contingent Obligations arising under indemnity agreements with title insurers to
cause such title insurers to issue to Agent mortgagee title insurance policies;

(f)
Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.6;



14



--------------------------------------------------------------------------------







(g)
so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
and

(h)
other Contingent Obligations not permitted by clauses (a) through (g) above, not
to exceed $1,000,000 in the aggregate at any time outstanding.

“Permitted Debt” means:
(a)
Borrowers’ and its Subsidiaries’ Debt to Agent and each Lender under this
Agreement and the other Financing Documents;

(b)
Debt incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business;

(c)
purchase money Debt not to exceed $1,000,000 at any time (whether in the form of
a loan or a lease) used solely to acquire equipment used in the Ordinary Course
of Business and secured only by such equipment;

(d)
Debt existing on the date of this Agreement and described on Schedule 5.1 (but
not including any refinancings, extensions, increases or amendments to such Debt
other than extensions of the maturity thereof without any other change in
terms);

(e)
so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Debt existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation;

(f)
Debt in the form of insurance premiums financed through the applicable insurance
company so long as such Debt is, incurred only to defer the cost of such
insurance for the policy year in which such Debt is incurred, such Debt is
outstanding only during such policy year and the amount of such Debt is not in
excess of the amount of the unpaid cost of such insurance;

(g)
Debt consisting of unsecured intercompany loans and advances incurred by (1) any
Borrower owing to any Borrower, (2) any Borrower or any Guarantor owing to any
Guarantor, (3) any Excluded Foreign Subsidiary and owing to any other Excluded
Foreign Subsidiary, or (4) any Excluded Foreign Subsidiary owing to any Borrower
so long as such Debt constitutes a Permitted Investment of the applicable
Borrower pursuant to clause (i) of the definition of Permitted Investments

(h)
Debt in respect of performance, surety or appeal bonds, workers’ compensation
claims, self-insurance obligations and bankers acceptances issued for the
account of any Credit Party or any Subsidiary, in each case, provided in the
Ordinary Course of Business, and



15



--------------------------------------------------------------------------------





not to exceed $1,000,000 in the aggregate at any time outstanding, but excluding
(in each case) Debt incurred through the borrowing of money;
(i)
unsecured Debt of Borrower incurred under the 2022 Convertible Notes in an
aggregate principal amount not to exceed the aggregate principal amount
outstanding on the Closing Date; and

(j)
Subordinated Debt.

“Permitted Distributions” means the following Distributions: (a) dividends by
any Subsidiary of any Borrower to such parent Borrower; (b) dividends paid by
any Excluded Foreign Subsidiary to such Excluded Foreign Subsidiary’s parent;
(c) dividends payable solely in common stock; (d) grants of options, restricted
stock units or other customary forms of non-cash incentive or performance
compensation to employees, consultants, directors or executives of a Borrower in
the Ordinary Course of Business (including, for the avoidance of doubt, equity
awards made as inducement grants pursuant to the Nasdaq Stock Market inducement
grant exception in accordance with Nasdaq Listing Rule 5635(c)(4)), and
(e) repurchases of stock of former employees, directors or consultants pursuant
to stock purchase agreements so long as an Event of Default does not exist at
the time of such repurchase and would not exist after giving effect to such
repurchase, provided, however, that such repurchase does not exceed $1,000,000
in the aggregate per fiscal year.
“Permitted Investments” means:
(a)
Investments shown on Schedule 5.7 and existing on the Closing Date;

(b)
Investments in cash, cash equivalents or marketable securities, consistent with
the Recommended Investment Policy Guidelines of the Borrower as in effect on the
Closing Date;

(c)
Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the Ordinary Course of Business;

(d)
Investments consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not exceed
$1,000,000 at any time;

(e)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

(f)
Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
Ordinary Course of Business, provided, however, that this subpart (f) shall not
apply to Investments of Borrowers in any Subsidiary;



16



--------------------------------------------------------------------------------







(g)
Investments consisting of Deposit Accounts in which Agent has received a Deposit
Account Control Agreement or Excluded Accounts (subject to limitations set forth
in this Agreement with respect thereto);

(h)
Investments by any Borrower in any Subsidiary (other than an Excluded Foreign
Subsidiary) now owned or hereafter created by such Borrower, which Subsidiary is
a Borrower or has provided a Guarantee of the Obligations of the Borrowers which
Guarantee is secured by a Lien granted by such Subsidiary to Agent in all or
substantially all of its property of the type described in Schedule 9.1 hereto
and otherwise made in compliance with Section 4.11(d);

(i)
so long as no Event of Default has occurred and is continuing, Investments of
cash and cash equivalents by a Borrower or Guarantor in an Excluded Foreign
Subsidiary but solely to the extent that the aggregate amount of such
Investments with respect to all Excluded Foreign Subsidiaries does not, at any
time, exceed $5,000,000 in any twelve (12) month period; provided that in no
event shall the aggregate amount of Investments made in any Excluded Foreign
Subsidiary exceed the amount reasonably necessary to fund the current and three
months’ forward operation of such Excluded Foreign Subsidiary (after taking into
account their revenue from other sources);



(j)
Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third party non-Affiliates of the Credit Parties in the
Ordinary Course of Business;

(k)
to the extent constituting an Investment, the entering into of any Permitted
License;

(l)
so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, other Investments in an amount not exceeding
$1,000,000 in the aggregate.

“Permitted License” means:
(a)
any non-exclusive license of patent rights of Borrower or its Subsidiaries so
long as (i) all such Permitted Licenses are granted to third parties in the
Ordinary Course of Business, (ii) do not result in a legal transfer of title to
the licensed property, and (iii) have been granted in exchange for fair
consideration;

(b)
the licenses of patent rights granted by Borrower to PTC Therapeutics Holdings
(Bermuda) Corp. Limited (“PTC Bermuda”) prior to the Closing Date pursuant to
the License and R&D Agreement, dated as of May 16, 2014;

(c)
the licenses of patent rights granted by PTC Bermuda to PTC Therapeutics
International Limited prior to the Closing Date pursuant to the License
Agreement, dated as of August 18, 2014;

(d)
any exclusive license of patent rights of Borrower or its Subsidiaries granted
to third parties so long as such Permitted Licenses (i) do not result in a legal
transfer of title to the licensed property, (ii) are exclusive solely as to
discrete geographical areas outside of the United States, Japan, France,
Germany, Italy, Spain and the United Kingdom, and (iii) have been granted in
exchange for fair consideration;



17



--------------------------------------------------------------------------------







(e)
any license of patent rights of Borrower or its Subsidiaries granted to third
parties so long as (i) such Permitted Licenses do not result in a legal transfer
of title to the licensed property, (ii) the patent rights subject to such
Permitted License relate solely to (A) discovery stage Products or assets, (B)
preclinical Products or assets, or (C) clinical Products or assets other than
Translarna or Emflaza Products or assets; and (iii) such Permitted Licenses have
been granted in exchange for fair consideration; provided, however, that, for
the avoidance of doubt, no exclusive license of any patents rights related to
(A) Translarna, (B) Emflaza or (C) any commercial Product or asset shall be
permitted pursuant to this clause (e); and

(f)
the granting of exclusive manufacturing rights to a third party in the Ordinary
Course of Business so long as such licenses (i) do not result in a legal
transfer of title to the licensed property, and (ii) have been granted in
exchange for fair consideration.

“Permitted Liens” means:
(a)
deposits or pledges of cash to secure obligations under workmen’s compensation,
social security or similar laws, or under unemployment insurance (but excluding
Liens arising under ERISA or, with respect to any Pension Plan or Multiemployer
Plan, the Code) pertaining to a Borrower’s or its Subsidiary’s employees, if
any;

(b)
deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or
services), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;

(c)
carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other like
Liens on Collateral arising in the Ordinary Course of Business with respect to
obligations which are not due, or which are being contested pursuant to a
Permitted Contest;

(d)
Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;

(e)
attachments, appeal bonds, judgments and other similar Liens, arising in
connection with court proceedings not constituting an Event of Default under
Section 10.1(h); provided that the execution or other enforcement of such Liens
is effectively stayed and the claims secured thereby are the subject of a
Permitted Contest;

(f)
with respect to real estate, easements, rights of way, restrictions, minor
defects or irregularities of title, none of which, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Documents, materially affect the value or marketability
of the Collateral, impair the use or operation of the Collateral for the use
currently being made thereof or impair Borrowers’ ability to pay the Obligations
in a timely manner or impair the use of the Collateral or the ordinary conduct
of the business of any Borrower or any Subsidiary and which, in the case of any
real estate that is part of the Collateral, are set forth as exceptions to or
subordinate matters in the title insurance policy accepted by Agent insuring the
lien of the Security Documents;

(g)
Liens and encumbrances in favor of Agent under the Financing Documents;



18



--------------------------------------------------------------------------------







(h)
Liens existing on the date hereof and set forth on Schedule 5.2;

(i)
any Lien on any equipment securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided, however, that such Lien attaches
concurrently with or within twenty (20) days after the acquisition thereof;

(j)
Liens that are rights of set-off, bankers’ liens or similar non-consensual Liens
relating to deposit or securities accounts in favor of banks, other depositary
institutions and securities intermediaries arising in the Ordinary Course of
Business;

(k)
purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases or consignments of personal
property entered into the Ordinary Course of Business;

(l)
Liens (i) of a collection bank on items in the course of collection arising
under Section 4-210 of the UCC or (ii) in favor of a banking or other financial
institution arising in the ordinary course of business encumbering deposits or
other funds maintained with such financial institution (including the right of
setoff) and that are within the general parameters customary in the banking
industry (and not securing any Debt for borrowed money);

(m)
Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted by clause (f) of the definition of Permitted Debt;

(n)
Liens in favor of customs and revenue authorities arising as a matter of Law to
secure payment of customs duties in connection with the importation of goods;
and

(o)
to the extent constituting a Lien, the granting of a Permitted License or the
making of an Asset Disposition not otherwise prohibited pursuant to the terms of
the Financing Documents.

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective, and
(b) such amendments or modifications to a Borrower’s or Subsidiary’s
Organizational Documents (other than those involving a change in the name of a
Borrower or Subsidiary or involving a reorganization of a Borrower or Subsidiary
under the laws of a different jurisdiction) that would not adversely affect the
rights and interests of Agent or Lenders and fully disclosed to Agent within
thirty (30) days after such amendments or modifications have become effective.
“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.
“Post-Closing Payroll Account Period” has the meaning set forth in Section
5.14(c).
“Post-Closing Government Receivables Account Period” has the meaning set forth
in Section 5.14(d).


19



--------------------------------------------------------------------------------







“Pre-Closing Acquisition” means the acquisition by PTC, of certain Acquired
Assets (as defined in the Purchase Agreement) pursuant to the terms of the
Purchase Agreement.
“Prepayment Fee” has the meaning set forth in Section 2.2.
“Products” means, from time to time, any products currently manufactured, sold,
developed, tested or marketed by any Borrower or any of its Subsidiaries,
including without limitation, those products set forth on Schedule 4.17 (as
updated from time to time in accordance with Section 4.15); provided, that, for
the avoidance of doubt, any new Product not disclosed on Schedule 4.17 shall
still constitute a “Product” as herein defined.
“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender in respect of such Term Loan, and (b) for
all other purposes (including, without limitation, the indemnification
obligations arising under Section 11.6) with respect to any Lender, the
percentage obtained by dividing (i) the Term Loan Commitment Amount of such
Lender (or, in the event the Term Loan Commitment shall have been terminated,
such Lender’s then outstanding principal advances of such Lender under the Term
Loan), by (ii) the sum of the Term Loan Commitment (or, in the event the Term
Loan Commitment shall have been terminated, the then outstanding principal
advances of such Lenders under the Term Loan) of all Lenders.
“PTC” has the meaning set forth in the introductory paragraph hereto.
“Purchase Agreement” means that certain Asset Purchase Agreement, dated as of
March 15, 2017, among PTC and Marathon Pharmaceuticals, LLC, pursuant to which
PTC acquired certain Acquired Assets (as defined therein) and consummated the
Pre-Closing Acquisition.
“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.
“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.
“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) and its
Subsidiaries as such activities are being conducted by such Borrower and its
Subsidiaries with respect to such Product at such time and any drug listings and
drug establishment registrations under 21 U.S.C. Section 510, registrations
issued by DEA under 21 U.S.C. Section 823 (if applicable to any Product), and
those issued by State governments for the conduct of Borrower’s or any
Subsidiary’s business.
“Removal” means the physical removal of a product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.
“Required Lenders” means at any time Lenders holding (a) sixty percent (60%) or
more of the sum of the Term Loan Commitment (taken as a whole), or (b) if the
Term Loan Commitment has been terminated, sixty percent (60%) or more of the
then aggregate outstanding principal balance of the Loans.


20



--------------------------------------------------------------------------------







“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.
“SEC” means the United States Securities and Exchange Commission.
“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.
“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any applicable Borrower and each
securities intermediary in which such Borrower maintains a Securities Account
pursuant to which Agent shall obtain “control” (as defined in Article 9 of the
UCC) over such Securities Account.
“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.
“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.
“Stated Rate” has the meaning set forth in Section 2.7.
“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion. As of the Closing Date, there is no Subordinated Debt.
“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion. As of the Closing
Date, there are no Subordinated Debt Documents.
“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.


21



--------------------------------------------------------------------------------







“Subsidiary” means, with respect to any Person, (a) any corporation (or any
foreign equivalent thereof) of which an aggregate of more than fifty percent
(50%) of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether,
at the time, capital stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than fifty percent (50%) of such capital stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company (or any foreign equivalents thereof) in which such Person and/or one or
more Subsidiaries of such Person shall have an interest (whether in the form of
voting or participation in profits or capital contribution) of more than fifty
percent (50%) or of which any such Person is a general partner or may exercise
the powers of a general partner. Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of a Borrower
and, for the avoidance of doubt, each of Borrower’s Subsidiaries as of the
Closing Date is listed on Schedule 3.23.
“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the earlier to occur of (a) the Maturity Date, (b) any
date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.
“Term Loan” means, collectively, the Term Loan Tranche 1 and the Term Loan
Tranche 2.
“Term Loan Commitment” means the sum of each Lender’s Term Loan Commitment
Amount, which is equal to $60,000,000.
“Term Loan Commitment Amount” means, with respect to each Lender, the sum of
such Lender’s Term Loan Tranche 1 Commitment Amount and Term Loan Tranche 2
Commitment Amount.
“Term Loan Commitment Percentage” means, as to any Lender with respect to each
of such Lender’s Term Loan Commitments, (a) on the Closing Date with respect to
each tranche of the Term Loan, the applicable percentage set forth opposite such
Lender’s name on the Commitment Annex under the column “Term Loan Tranche 1
Commitment Percentage” and “Term Loan Tranche 2 Commitment percentage” (if such
Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, as applicable to each tranche of Term Loan, the
percentage equal to (i) the Term Loan Tranche 1 Commitment of such Lender on
such date divided by the aggregate Term Loan Tranche 1 Commitments on such date
or (ii) the Term Loan Tranche 2 Commitment of such Lender on such date divided
by the aggregate Term Loan Tranche 2 Commitments on such date.
“Term Loan Tranche 1” has the meaning set forth in Section 2.1(a)(i)(A).
“Term Loan Tranche 1 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche


22



--------------------------------------------------------------------------------





1 Commitment Amount”, as amended from time to time to reflect any permitted and
effective assignments and as such amount may be reduced or terminated pursuant
to this Agreement.
“Term Loan Tranche 1 Commitments” means the sum of each Lender’s Term Loan
Tranche 1 Commitment Amount.
“Term Loan Tranche 2” has meaning set forth in Section 2.1(a)(ii)(B).
“Term Loan Tranche 2 Activation Date” means the date, if any, on which the Agent
receives a Compliance Certificate delivered in accordance with Section 4.1, and
such other documentation and information as Agent may reasonably request,
evidencing to Agent’s reasonable satisfaction that Borrower’s Net Product
Revenue for the twelve (12) month period immediately preceding such date is
greater than or equal to $120,000,000.
“Term Loan Tranche 2 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 2 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.
“Term Loan Tranche 2 Commitment Termination Date” means the earlier of (a)
December 31, 2018 and (b) the Termination Date.
“Term Loan Tranche 2 Commitments” means the sum of each Lender’s Term Loan
Tranche 2 Commitment Amount.
“Term Loan Tranche 2 Funding Date” has the meaning set forth in Section
2.1(a)(ii)(B).
“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.
“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.
“Transaction Documents” means the Purchase Agreement, including the exhibits and
schedules thereto, and all agreements, documents and instruments executed and
delivered pursuant thereto or in connection therewith.
“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.
“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“United States” means the United States of America.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.8(c)(i).
“Withholding Agent” means any Borrower or Agent.
Section 1.2    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of each Borrower and its Consolidated
Subsidiaries delivered to Agent and each of the Lenders on or prior to the
Closing Date. If at any time any change in GAAP would affect the


23



--------------------------------------------------------------------------------





computation of any financial ratio or financial requirement set forth in any
Financing Document, and either Borrowers or the Required Lenders shall so
request, Agent, the Lenders and Borrowers shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP; provided, however, that until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrowers shall provide to Agent and the Lenders
financial statements and other documents required under this Agreement which
include a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Debt or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value”, as defined therein.
Section 1.3    Other Definitional and Interpretive Provisions. References in
this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules”
shall be to Articles, Sections, Annexes, Exhibits or Schedules of or to this
Agreement unless otherwise specifically provided. Any term defined herein may be
used in the singular or plural. “Include”, “includes” and “including” shall be
deemed to be followed by “without limitation”. Except as otherwise specified or
limited herein, references to any Person include the successors and assigns of
such Person. References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively. Unless
otherwise specified herein, the settlement of all payments and fundings
hereunder between or among the parties hereto shall be made in lawful money of
the United States and in immediately available funds. References to any statute
or act shall include all related current regulations and all amendments and any
successor statutes, acts and regulations. All amounts used for purposes of
financial calculations required to be made herein shall be without duplication.
References to any statute or act, without additional reference, shall be deemed
to refer to federal statutes and acts of the United States. References to any
agreement, instrument or document shall include all schedules, exhibits, annexes
and other attachments thereto. As used in this Agreement, the meaning of the
term “material” or the phrase “in all material respects” is intended to refer to
an act, omission, violation or condition which reflects or would reasonably be
expected to result in a Material Adverse Effect. References to capitalized terms
that are not defined herein, but are defined in the UCC, shall have the meanings
given them in the UCC. All references herein to times of day shall be references
to daylight or standard time, as applicable.
Section 1.4    Time is of the Essence. Time is of the essence in Borrower’s and
each other Credit Party’s performance under this Agreement and all other
Financing Documents.
ARTICLE 2- LOANS
Section 2.1    Loans.
(a)    Term Loans.
(i)    Term Loan Amounts.


24



--------------------------------------------------------------------------------







(A)    On the terms and subject to the conditions set forth herein and in the
other Financing Documents, each Lender with a Term Loan Tranche 1 Commitment
severally hereby agrees to make to Borrowers a term loan on the Closing Date in
an original aggregate principal amount equal to the Term Loan Tranche 1
Commitment (the “Term Loan Tranche 1”). Each such Lender’s obligation to fund
the Term Loan Tranche 1 shall be limited to such Lender’s Term Loan Tranche 1
Commitment Percentage, and no Lender shall have any obligation to fund any
portion of any Term Loan required to be funded by any other Lender, but not so
funded.
(B)    On the terms and subject to the conditions set forth herein and in the
other Financing Documents, each Lender with a Term Loan Tranche 2 Commitment
severally hereby agrees to make to Borrowers a term loan on a Business Day
occurring on or after the Term Loan Tranche 2 Activation Date and on or prior to
the Term Loan Tranche 2 Commitment Termination Date (the “Term Loan Tranche 2
Funding Date”) in an original aggregate principal amount equal to the Term Loan
Tranche 2 Commitment (the “Term Loan Tranche 2”). Each such Lender’s obligation
to fund the Term Loan Tranche 2 shall be limited to such Lender’s Term Loan
Tranche 2 Commitment Percentage, and no Lender shall have any obligation to fund
any portion of any Term Loan required to be funded by any other Lender, but not
so funded. Unless previously terminated, upon the Term Loan Tranche 2 Commitment
Termination Date, the Term Loan Tranche 2 Commitment shall thereupon
automatically be terminated and the Term Loan Tranche 2 Commitment Amount of
each Lender as of such date shall be reduced by such Lender’s Pro Rata Share of
such total reduction in the Term Loan Commitments
(C)    No Borrower shall have any right to reborrow any portion of the Term Loan
that is repaid or prepaid from time to time. Borrowers shall deliver to Agent a
Notice of Borrowing with respect to each proposed Term Loan advance, such Notice
of Borrowing to be delivered, (i) in the case of a Term Loan Tranche 1
borrowing, no later than 12:00 P.M. (Eastern time) on the Business Day prior to
such proposed borrowing or (ii) in the case of a Term Loan Tranche 2 borrowing,
no later than noon (Eastern time) fifteen (15) Business Days (or such shorter
period as may be agreed by Agent and the Lenders) prior to such proposed
borrowing
(ii)    Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.
(A)    There shall become due and payable, and Borrowers shall repay the Term
Loan through, scheduled payments as set forth on Schedule 2.1 attached hereto.
Notwithstanding the payment schedule set forth above, the outstanding principal
amount of the Term Loan shall become immediately due and payable in full on the
Termination Date.
(B)    There shall become due and payable and Borrowers shall prepay the Term
Loan in the following amounts and at the following times:
(i)    Unless Agent shall otherwise consent in writing, on the date on which any
Credit Party (or Agent as loss payee or assignee) receives any casualty proceeds
in excess of $1,000,000 with respect to assets upon which Agent maintained a
Lien, an amount equal to one hundred percent (100%) of such proceeds (net of
out-of-pocket expenses and repayment of secured debt permitted under clause (c)
of the definition of Permitted Debt and encumbering


25



--------------------------------------------------------------------------------





the property that suffered such casualty), or such lesser portion of such
proceeds as Agent shall elect to apply to the Obligations; and
(ii)    an amount equal to any interest that is deemed to be in excess of the
Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Loans by any Lender as provided for in
Section 2.7.
Notwithstanding the foregoing and so long as no Event of Default or Default then
exists: (1) any such casualty proceeds in excess of $1,000,000 (other than with
respect to Inventory and any real property, unless Agent shall otherwise elect)
may be used by Borrowers within one hundred eighty (180) days from the receipt
of such proceeds to replace or repair any assets in respect of which such
proceeds were paid so long as (x) prior to the receipt of such proceeds,
Borrowers have delivered to Agent a reinvestment plan detailing such replacement
or repair acceptable to Agent in its reasonable discretion and (y) such proceeds
are deposited into an account with Agent promptly upon receipt by such Borrower;
and (2) proceeds of personal property Asset Dispositions that are not made in
the Ordinary Course of Business (other than Collateral consisting of
Intellectual Property, unless Agent shall otherwise elect) may be used by
Borrowers within one hundred eighty (180) days from the receipt of such proceeds
to purchase new or replacement assets of comparable value, provided, however,
that such proceeds are deposited into an account with Agent promptly upon
receipt by such Borrower. All sums held by Agent pending reinvestment as
described in subsections (1) and (2) above shall be deemed additional collateral
for the Obligations and may be commingled with the general funds of Agent.
(C)    Borrowers may from time to time, with at least fifteen (15) days prior
written notice to Agent, prepay the Term Loan in whole but not in part;
provided, however, that each such prepayment shall be accompanied by any
prepayment and exit fees required under the Financing Documents.
(iii)    All Prepayments. Except as this Agreement may specifically provide
otherwise, all prepayments of the Term Loan shall be applied by Agent to the
Obligations in inverse order of maturity. The monthly payments required under
Schedule 2.1 shall continue in the same amount (for so long as the Term Loan
and/or (if applicable) any advance thereunder shall remain outstanding)
notwithstanding any partial prepayment, whether mandatory or optional, of the
Term Loan. Notwithstanding anything to the contrary contained in the foregoing,
in the event that there have been multiple advances under the Term Loan each of
which such advances has a separate amortization schedule of principal payments
under Schedule 2.1 attached hereto, each prepayment of the Term Loan shall be
applied by Agent to reduce and prepay the principal balance of the earliest-made
advance then outstanding in the inverse order of maturity of the scheduled
payments with respect to such advance until such earliest-made advance is paid
in full (and to the extent the total amount of any such partial prepayment shall
exceed the outstanding principal balance of such earliest-made advance, the
remainder of such prepayment shall be applied successively to the remaining
advances under the Term Loan in the direct order of the respective advance dates
in the manner provided for in this sentence).
(iv)    LIBOR Rate.
(f)     Except as provided in subsection (C) below, the Term Loan shall accrue
interest at the LIBOR Rate plus the Applicable Margin.


26



--------------------------------------------------------------------------------







(A)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.
(B)    In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to
maintain Loans bearing interest based upon the LIBOR Rate or to continue such
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender, (I) in the
case of the pro rata share of the Term Loan held by such Lender and then
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such portion of the Term Loan, and
interest upon such portion thereafter shall accrue interest at the Base Rate
plus the Applicable Margin, and (II) such portion of the Term Loan shall
continue to accrue interest at the Base Rate plus the Applicable Margin until
such Lender determines that it would no longer be unlawful or impractical to
maintain such Term Loan at the LIBOR Rate.
(C)    Anything to the contrary contained herein notwithstanding, neither Agent
nor any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.
(b)    Reserved.
Section 2.2    Interest, Interest Calculations and Certain Fees.
(a)    Interest. From and following the Closing Date, except as expressly set
forth in this Agreement, Loans and the other Obligations shall bear interest at
the sum of the LIBOR Rate plus the Applicable Margin. Interest on the Loans
shall be paid in arrears on the first (1st) day of each month


27



--------------------------------------------------------------------------------





and on the maturity of such Loans, whether by acceleration or otherwise.
Interest on all other Obligations shall be payable upon demand.
(b)    Reserved.
(c)    Fee Letter. In addition to the other fees set forth herein, the Borrowers
agree to pay Agent the fees set forth in the Fee Letter.
(d)    Reserved.
(e)    Reserved.
(f)    Reserved.
(g)    Reserved.
(h)    Reserved.
(i)    Prepayment Fee. If any advance under the Term Loan is prepaid at any
time, in whole or in part, for any reason (whether by voluntary prepayment by
Borrowers, by reason of the occurrence of an Event of Default or the
acceleration of the Term Loan, or otherwise), or if the Term Loan shall become
accelerated and due and payable in full, Borrowers shall pay to Agent, for the
benefit of all Lenders committed to make Term Loan advances, as compensation for
the costs of such Lenders making funds available to Borrowers under this
Agreement, a prepayment fee (the “Prepayment Fee”) calculated in accordance with
this subsection. The Prepayment Fee in respect of each of Term Loan Tranche 1
shall be equal to an amount determined by multiplying the amount being prepaid
(or required to be prepaid, if such amount is greater) by the following
applicable percentage amount: (x) three percent (3.0%) for the first year
following the Closing Date, (y) two percent (2.0%) for the second year following
the Closing Date and (z) one percent (1.0%) thereafter. The Prepayment Fee in
respect of each of Term Loan Tranche 2 shall be equal to an amount determined by
multiplying the amount being prepaid (or required to be prepaid, if such amount
is greater) by the following applicable percentage amount: (x) three percent
(3.0%) for the first year following the date on which the Term Loan Tranche 2 is
funded, (y) two percent (2.0%) for the second year following the date on which
the Term Loan Tranche 2 is funded and (z) one percent (1.0%) thereafter. The
Prepayment Fee shall not apply to or be assessed upon any prepayment made by
Borrowers if such payments were required by Agent to be made pursuant to Section
2.1(a)(ii)(B) subpart (i) (relating to casualty proceeds), or subpart (ii)
(relating to payments exceeding the Maximum Lawful Rate). All fees payable
pursuant to this subsection shall be deemed fully earned and non-refundable as
of the Closing Date.
(j)    Reserved.
(k)    Audit Fees. Subject to Section 4.6, Borrowers shall pay to Agent, for its
own account and not for the benefit of any other Lenders, all reasonable fees
and expenses in connection with audits and inspections of Borrowers’ books and
records, audits, valuations or appraisals of the Collateral, audits of
Borrowers’ compliance with applicable Laws and such other matters as Agent shall
deem appropriate, which shall be due and payable on the first Business Day of
the month following the date of issuance by Agent of a written request for
payment thereof to Borrowers.
(l)    Wire Fees. Borrowers shall pay to Agent, for its own account and not for
the account of any other Lenders, on written demand, fees for incoming and
outgoing wires made for the


28



--------------------------------------------------------------------------------





account of Borrowers, such fees to be based on Agent’s then current wire fee
schedule (available upon written request of the Borrowers).
(m)    Late Charges. If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to three percent (3.0%) of each
delinquent payment.
(n)    Computation of Interest and Related Fees. All interest and fees under
each Financing Document shall be calculated on the basis of a 360-day year for
the actual number of days elapsed. The date of funding of a Loan shall be
included in the calculation of interest. The date of payment of a Loan shall be
excluded from the calculation of interest. If a Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.
(o)    Automated Clearing House Payments. If Agent (or its designated servicer
or trustee on behalf of a securitization vehicle) so elects, monthly payments of
principal, interest, fees, expenses or any other amounts due and owing from
Borrower to Agent hereunder shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or Borrower Representative in connection
with this Agreement, and shall be effective upon receipt. Borrowers shall
execute any and all forms and documentation necessary from time to time to
effectuate such automatic debiting. In no event shall any such payments be
refunded to Borrowers.
Section 2.3    Notes. The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Term Loan Commitments.
Section 2.4    Reserved.
Section 2.5    Reserved.
Section 2.6    General Provisions Regarding Payment; Loan Account.
(a)    All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim. If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before 12:00 Noon (Eastern time) on
any date shall be deemed received by Agent on such date, and any payments
received in the Payment Account at or after 12:00 Noon (Eastern time) on any
date shall be deemed received by Agent on the next succeeding Business Day.


29



--------------------------------------------------------------------------------







(b)    Agent shall maintain a loan account (the “Loan Account”) on its books to
record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower. All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document. Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement). Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.
Section 2.7    Maximum Interest. In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers. In computing
interest payable with reference to the Maximum Lawful Rate applicable to any
Lender, such interest shall be calculated at a daily rate equal to the Maximum
Lawful Rate divided by the number of days in the year in which such calculation
is made.
Section 2.8    Taxes; Capital Adequacy; Mitigation Obligations.
(a)    All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future Taxes, except as required by applicable Law. If any applicable
Law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and if any such withholding or deduction is in respect of any Indemnified
Taxes, then the Borrowers shall pay such additional amount or amounts as is
necessary to ensure that the net amount actually received by Agent and each
Lender will equal the full amount Agent and such Lender would have received had
no such withholding or deduction been required (including, without limitation,
such withholdings and deductions applicable to additional sums payable under
this Section 2.8). After payment of any Tax by a Borrower to a Governmental
Authority


30



--------------------------------------------------------------------------------





pursuant to this Section 2.8, such Borrower shall promptly forward to Agent the
original or a certified copy of an official receipt, a copy of the return
reporting such payment, or other documentation satisfactory to Agent evidencing
such payment to such authority. Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
Agent timely reimburse it for the payment of, any Other Taxes.
(b)    The Borrowers shall indemnify Agent and Lenders, within ten (10) days
after demand thereof, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.8) payable or paid by Agent or any Lender or required to be
withheld or deducted from a payment to Agent or any Lender and any expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
and Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate in reasonable detail as to the amount of
such payment or liability delivered to Borrowers by a Lender (with a copy to
Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(c)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Financing Document shall
deliver to Borrower Representative and Agent, at the time or times prescribed by
applicable Law or reasonably requested by Borrower Representative or Agent, such
properly completed and executed documentation reasonably requested by Borrower
Representative or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower Representative or Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by
Borrowers or Agent as will enable Borrowers or Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.8(c)(i), 2.8(c)(ii) and 2.8(e)
below) shall not be required if in such Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(i)    Each Lender that is not a “United States person” (as such term is defined
in Section 7701(a)(30) of the Code) for U.S. federal income tax purposes and is
a party hereto on the Closing Date or purports to become an assignee of an
interest pursuant to Section 11.17(a) after the Closing Date (unless such Lender
was already a Lender hereunder immediately prior to such assignment) (each such
Lender a “Foreign Lender”) shall, to the extent permitted by Law, execute and
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower Representative or the Agent)
whichever of the following is applicable: (A) in the case of a Foreign Lender
claiming the benefits of an income tax treaty to which the United States is a
party, (x) with respect to payments of interest under any Financing Document,
two (2) properly completed and executed originals of United States Internal
Revenue Service (“IRS”) Forms W-8BEN or W-8BEN-E (or successor form)
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Financing Documents, two (2) properly
completed and executed originals of IRS Forms W-8BEN or W-8BEN-E (or successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
tax pursuant to the “business profits” or “other income” article of such tax
treaty; (B) two (2) executed originals of Form W-8ECI (or successor form);
(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of


31



--------------------------------------------------------------------------------





Exhibit F-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) two (2) executed originals of IRS
Forms W-8BEN or W-8BEN-E (or successor form); (D) to the extent a Foreign Lender
is not the beneficial owner, two (2) executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or successor form),
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9 (or successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner; or (E) other
applicable forms, certificates or documents prescribed by the IRS. Each Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower Representative and Agent in writing of
its legal inability to do so. In addition, to the extent permitted by applicable
Law, such forms shall be delivered by each Foreign Lender upon the obsolescence
or invalidity of any form previously delivered by such Foreign Lender. Each
Foreign Lender shall promptly notify Borrower Representative at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to Borrower Representative (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
(ii)    Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes and is a
party hereto on the Closing Date or purports to become an assignee of an
interest pursuant to Section 11.17(a) after the Closing Date (unless such Lender
was already a Lender hereunder immediately prior to such assignment) shall, to
the extent permitted by Law, provide to Borrower Representative and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower
Representative or the Agent), a properly completed and executed IRS Form W-9 or
any successor form certifying as to such Lender’s entitlement to an exemption
from U.S. backup withholding and other applicable forms, certificates or
documents prescribed by the IRS or reasonably requested by Borrower
Representative or Agent. Each such Lender shall promptly notify Borrowers at any
time it determines that any certificate previously delivered to Borrower
Representative (or any other form of certification adopted by the U.S.
governmental authorities for such purposes) is no longer valid.
(iii)    Any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower Representative and the Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrowers or Agent to determine the
withholding or deduction required to be made.
(d)    If any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund in respect of any Taxes as to which it has been
indemnified by any Borrower pursuant to this Section 2.8 (including by the
payment of additional amounts pursuant to this Section 2.8), then it shall
promptly pay an amount equal to such refund to Borrowers, net of all


32



--------------------------------------------------------------------------------





reasonable out-of-pocket expenses of such Lender or of Agent with respect
thereto, including any Taxes; provided, however, that Borrowers, upon the
written request of such Lender or Agent, agree to repay any amount paid over to
Borrowers to such Lender or to Agent (plus any related penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event such
Lender or Agent is required, for any reason, to disgorge or otherwise repay such
refund. Notwithstanding anything to the contrary in this Section 2.8, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.8(d) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.8 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(e)    If a payment made to a Lender under any Financing Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower Representative and Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower
Representative or Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower Representative or
Agent as may be necessary for Borrowers and Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(f)    Each Lender shall severally indemnify Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.17 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with any Financing Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Financing Document or
otherwise payable by Agent to such Lender from any other source against any
amount due to Agent under this paragraph (f).
(g)    Each party’s obligations under Section 2.8(a) through (f) shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, and the repayment, satisfaction or discharge of
all Obligations hereunder.
(h)    If any Lender shall reasonably determine that the adoption or taking
effect of, or any change in, any applicable Law regarding capital adequacy, in
each instance, after the Closing Date, or any change after the Closing Date in
the interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of Law) of any such
Governmental Authority, central bank or comparable agency adopted or


33



--------------------------------------------------------------------------------





otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon demand by such Lender (which demand shall be accompanied by a
certificate setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrowers shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction, so
long as such amounts have accrued on or after the day which is two hundred
seventy (270) days prior to the date on which such Lender first made demand
therefor; provided that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.
(i)    If any Lender requests compensation under either Section 2.1(a)(iv) or
Section 2.8(h), or requires Borrowers to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.8, then, upon the written request of Borrower Representative, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder (subject to the provisions of Section 11.17) to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to any such Section, as the case may be, in the future,
(ii) would not subject such Lender to any unreimbursed cost or expense and
(iii) would not otherwise be disadvantageous to such Lender (as determined in
its sole good faith discretion). Without limitation of the provisions of
Section 12.14, each Borrower hereby agrees to pay all reasonable and documented,
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.
Section 2.9    Appointment of Borrower Representative.
(a)    Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, give instructions with respect to the disbursement of the proceeds
of the Loans , giving and receiving all other notices and consents hereunder or
under any of the other Financing Documents and taking all other actions
(including in respect of compliance with covenants) in the name or on behalf of
any Borrower or Borrowers pursuant to this Agreement and the other Financing
Documents. Agent and Lenders may disburse the Loans to such bank account of
Borrower Representative or a Borrower or otherwise make such Loans to a
Borrower, in each case as Borrower Representative may designate or direct,
without notice to any other Borrower. Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.
(b)    Borrower Representative hereby accepts the appointment by Borrowers to
act as the agent and attorney-in-fact of Borrowers pursuant to this Section 2.9.
Borrower Representative shall ensure that the disbursement of any Loans that are
at any time requested by or to be remitted to or for the account of a Borrower,
shall be remitted or issued to or for the account of such Borrower.


34



--------------------------------------------------------------------------------







(c)    Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Financing Documents.
(d)    Any notice, election, representation, warranty, agreement or undertaking
made or delivered by or on behalf of any Borrower by Borrower Representative
shall be deemed for all purposes to have been made or delivered by such
Borrower, as the case may be, and shall be binding upon and enforceable against
such Borrower to the same extent as if made or delivered directly by such
Borrower.
(e)    No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent. If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor). Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” means such successor Borrower Representative for all
purposes of this Agreement and the other Financing Documents, and the retiring
or terminated Borrower Representative’s appointment, powers and duties as
Borrower Representative shall be thereupon terminated.
Section 2.10    Joint and Several Liability; Rights of Contribution;
Subordination and Subrogation.
(a)    Borrowers are defined collectively to include all Persons named as one of
the Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein. Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement. Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons. Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower. In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken together.
By way of illustration, but without limiting the generality of the foregoing,
the terms of Section 10.1 of this Agreement are to be applied to each individual
Person named as one of the Borrowers herein (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Section 10.1 of this Agreement as to any Person named as one of the Borrowers
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as the Borrowers or as to all such Persons taken
as a whole.
(b)    Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below). Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the


35



--------------------------------------------------------------------------------





application of this sentence, constitute a Fraudulent Conveyance, the liability
of such Borrower and the Liens securing such liability shall be valid and
enforceable only to the maximum extent that would not cause such liability or
such Lien to constitute a Fraudulent Conveyance, and the liability of such
Borrower and this Agreement shall automatically be deemed to have been amended
accordingly. For purposes hereof, the term “Fraudulent Conveyance” means a
fraudulent conveyance under Section 548 of Chapter 11 of Title II of the
Bankruptcy Code or a fraudulent conveyance or fraudulent transfer under the
applicable provisions of any fraudulent conveyance or fraudulent transfer law or
similar law of any state, nation or other governmental unit, as in effect from
time to time.
(c)    Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, change the terms relating to the
Obligations or otherwise modify, amend or change the terms of any Note or other
agreement, document or instrument now or hereafter executed by any Borrower and
delivered to Agent for any Lender; (iii) accept partial payments of the
Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower. Without
limitations of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference. Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers. All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrower.
(d)    Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.
(e)    Borrowers hereby agree, as between themselves, that to the extent that
Agent, on behalf of Lenders, shall have received from any Borrower any Recovery
Amount (as defined below), then the paying Borrower shall have a right of
contribution against each other Borrower in an amount equal to such other
Borrower’s contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other


36



--------------------------------------------------------------------------------





Borrowers in an amount equal to the Deficiency Amount; and provided, further,
that in no event shall the aggregate amounts so reimbursed by reason of the
contribution of any Borrower equal or exceed an amount that would, if paid,
constitute or result in Fraudulent Conveyance. Until all Obligations have been
paid and satisfied in full, no payment made by or for the account of a Borrower
including, without limitation, (i) a payment made by such Borrower on behalf of
the liabilities of any other Borrower, or (ii) a payment made by any other
Guarantor under any Guarantee, shall entitle such Borrower, by subrogation or
otherwise, to any payment from such other Borrower or from or out of such other
Borrower’s property. The right of each Borrower to receive any contribution
under this Section 2.10(e) or by subrogation or otherwise from any other
Borrower shall be subordinate in right of payment to the Obligations and such
Borrower shall not exercise any right or remedy against such other Borrower or
any property of such other Borrower by reason of any performance of such
Borrower of its joint and several obligations hereunder, until the Obligations
have been indefeasibly paid and satisfied in full, and no Borrower shall
exercise any right or remedy with respect to this Section 2.10(e) until the
Obligations have been indefeasibly paid and satisfied in full. As used in this
Section 2.10(e), the term “Recovery Amount” means the amount of proceeds
received by or credited to Agent from the exercise of any remedy of the Lenders
under this Agreement or the other Financing Documents, including, without
limitation, the sale of any Collateral. As used in this Section 2.10(e), the
term “Deficiency Amount” means any amount that is less than the entire amount a
Borrower is entitled to receive by way of contribution or subrogation from, but
that has not been paid by, the other Borrowers in respect of any Recovery Amount
attributable to the Borrower entitled to contribution, until the Deficiency
Amount has been reduced to Zero Dollars ($0) through contributions and
reimbursements made under the terms of this Section 2.10(e) or otherwise.
Section 2.11    Reserved.
Section 2.12    Termination; Restriction on Termination.
(a)    Termination by Lenders. Upon or after the occurrence and during the
continuance of an Event of Default, in addition to the rights set forth in
Section 10.2, upon written notice to Borrower and subject to any applicable cure
periods, Agent may, and at the direction of Required Lenders shall, terminate
this Agreement.
(b)    Termination by Borrowers. Upon at least fifteen (15) days’ prior written
notice and pursuant to payoff documentation in form and substance satisfactory
to Agent and Lenders, Borrowers may, at its option, terminate this Agreement;
provided, however, that no such termination shall be effective until Borrowers
have complied with Section 2.2 and the terms of any Fee Letter. Any notice of
termination given by Borrowers shall be irrevocable unless all Lenders otherwise
agree in writing and no Lender shall have any obligation to make any Loans on or
after the termination date stated in such notice; provided, however, that any
such termination may be conditioned on the closing of a related refinancing.
Borrowers may elect to terminate this Agreement in its entirety only. No section
of this Agreement or type of Loan available hereunder may be terminated singly.
(c)    Effectiveness of Termination. All of the Obligations shall be immediately
due and payable upon the Termination Date. All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
their Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations have been discharged or paid, in full, in
immediately available funds, including, without limitation, all Obligations
under Section 2.2 and the terms of any Fee Letter resulting from such
termination. Notwithstanding the foregoing or the payment in full of the
Obligations, Agent shall not be required to terminate its Liens in the
Collateral unless, with respect to any loss or damage Agent may incur as a


37



--------------------------------------------------------------------------------





result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may deem necessary to protect Agent and each Lender from any such
loss or damage.
ARTICLE 3- REPRESENTATIONS AND WARRANTIES
To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:
Section 3.1    Existence and Power. Each Credit Party (a) is an entity as
specified on Schedule 3.1, (b) is duly organized, validly existing and in good
standing under the laws of the jurisdiction specified on Schedule 3.1 and no
other jurisdiction, (c) has the same legal name as it appears in such Credit
Party’s Organizational Documents and an organizational identification number (if
any), in each case as specified on Schedule 3.1, (d) has all powers to own its
assets and has all powers and Permits necessary in the operation of its business
as presently conducted or as proposed to be conducted, except where the failure
to have such Permits would not reasonably be expected to have a Material Adverse
Effect, and (e) is qualified to do business as a foreign entity in each
jurisdiction in which it is required to be so qualified, which jurisdictions as
of the Closing Date are specified on Schedule 3.1, except where the failure to
be so qualified would not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 3.1, no Credit Party (x) has had, over
the five (5) year period preceding the Closing Date, any name other than its
current name, or (y) was incorporated or organized under the laws of any
jurisdiction other than its current jurisdiction of incorporation or
organization.
Section 3.2    Organization and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents, (c)
require no further action by or in respect of, or filing with, any Governmental
Authority, except for any filings necessary to perfect the Liens created by the
Operative Documents and (d) do not violate, conflict with or cause a breach or a
default under (i) any Law applicable to any Credit Party in any material
respect, (ii) any of the Organizational Documents of any Credit Party, or
(iii) any agreement or instrument binding upon it, except for such violations,
conflicts, breaches or defaults as would not, with respect to clause (iii),
reasonably be expected to have a Material Adverse Effect.
Section 3.3    Binding Effect. Each of the Operative Documents to which any
Credit Party is a party constitutes a valid and binding agreement or instrument
of such Credit Party, enforceable against such Credit Party in accordance with
its respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles. Each Financing
Document has been duly executed and delivered by each Credit Party party
thereto.
Section 3.4    Capitalization. The authorized equity securities of each of the
Credit Parties as of the Closing Date are as set forth on Schedule 3.4. All
issued and outstanding equity securities of each of the Credit Parties are duly
authorized and validly issued, fully paid, nonassessable, free and clear of all
Liens other than Permitted Liens and those in favor of Agent for the benefit of
Agent and Lenders, and such equity securities were issued in compliance with all
applicable Laws.


38



--------------------------------------------------------------------------------







Section 3.5    Financial Information. All information delivered to Agent and
pertaining to the financial condition of any Credit Party fairly presents the
financial position of such Credit Party as of such date in conformity with GAAP
(and as to unaudited financial statements, subject to normal year-end
adjustments and the absence of footnote disclosures). Since December 31, 2016,
there has been no event which would be reasonably likely to result in a Material
Adverse Effect on any Credit Party.
Section 3.6    Litigation. Except as set forth on Schedule 4.9 on the Closing
Date, there is no Litigation pending in which an adverse decision would be
reasonably likely to have a Material Adverse Effect or which in any manner draws
into question the validity of any of the Operative Documents.
Section 3.7    Ownership of Property. Each Borrower and its Subsidiaries are the
lawful sole owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all properties, accounts and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person.
Section 3.8    No Default. No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing. No Credit Party nor any Subsidiary is
in breach or default under or with respect to any contract, agreement, lease or
other instrument to which it is a party or by which its property is bound or
affected, which breach or default would reasonably be expected to have a
Material Adverse Effect.
Section 3.9    Labor Matters. As of the Closing Date, there are no strikes or
other labor disputes pending or, to any Borrower’s knowledge, threatened in
writing against any Credit Party. Hours worked and payments made to the
employees of the Credit Parties have not been in violation of the Fair Labor
Standards Act or any other applicable Law dealing with such matters. All
payments due from the Credit Parties, or for which any claim may be made against
any of them, on account of wages and employee and retiree health and welfare
insurance and other benefits have been paid or accrued as a liability on their
books, as the case may be. The consummation of the transactions contemplated by
the Financing Documents will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which it is a party or by which it is bound.
Section 3.10    Regulated Entities. No Credit Party is an “investment company”
or a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.
Section 3.11    Margin Regulations. None of the proceeds from the Loans have
been or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.
Section 3.12    Compliance With Laws; Anti-Terrorism Laws.
(a)    Each Credit Party and each Subsidiary is in compliance with the
requirements of all applicable Laws, except for such Laws the noncompliance with
which would not reasonably be expected to have a Material Adverse Effect.
(b)    None of the Credit Parties and, to the knowledge of the Credit Parties,
none of their Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any


39



--------------------------------------------------------------------------------





of the prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked
Person, or is controlled by a Blocked Person, (iv) is acting or will act for or
on behalf of a Blocked Person, (v) is associated with, or will become associated
with, a Blocked Person or (vi) is providing, or will provide, material,
financial or technical support or other services to or in support of acts of
terrorism of a Blocked Person. No Credit Party nor, to the knowledge of any
Credit Party, any of its Affiliates or agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement,
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(B) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti-Terrorism Law.
Section 3.13    Taxes. All federal, state and local tax returns, reports and
statements required to be filed by or on behalf of each Credit Party have been
filed with the appropriate Governmental Authorities in all jurisdictions in
which such returns, reports and statements are required to be filed and, except
to the extent subject to a Permitted Contest, all Taxes (including real property
Taxes) and other charges shown to be due and payable in respect thereof have
been timely paid prior to the date on which any fine, penalty, interest, late
charge or loss may be added thereto for nonpayment thereof. Except to the extent
subject to a Permitted Contest, all material state and local sales and use Taxes
required to be paid by each Credit Party have been paid. All federal and state
returns have been filed by each Credit Party for all periods for which returns
were due with respect to employee income tax withholding, social security and
unemployment taxes, and, except to the extent subject to a Permitted Contest,
the amounts shown thereon to be due and payable have been paid in full or
adequate provisions therefor have been made.
Section 3.14    Compliance with ERISA.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, each ERISA Plan (and the related trusts and funding agreements) complies
in form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects. Each ERISA Plan which is intended to be qualified
under Section 401(a) of the Code is so qualified, and the United States Internal
Revenue Service has issued a favorable determination letter with respect to each
such ERISA Plan which may be relied on currently. No Credit Party has incurred
liability for any material excise tax under any of Sections 4971 through 5000 of
the Code.
(b)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower and each Subsidiary
is in compliance with the applicable provisions of ERISA and the provision of
the Code relating to ERISA Plans and the regulations and published
interpretations therein. During the thirty-six (36) month period prior to the
Closing Date or the making of any Loan (i) no steps have been taken to terminate
any Pension Plan, and (ii) no contribution failure has occurred with respect to
any Pension Plan sufficient to give rise to a Lien under Section 303(k) of ERISA
or Section 430(k) of the Code and no event has occurred that would give rise to
a Lien under Section 4068 of ERISA. No condition exists or event or transaction
has occurred with respect to any Pension Plan which could result in the
incurrence by any Credit Party of any material liability, fine or penalty. No
Credit Party has incurred liability to the PBGC (other than for current
premiums) with respect to any employee Pension Plan. Except as would not
reasonably be expected to have a Material Adverse Effect, all contributions (if
any) have been made on a timely basis to any Multiemployer Plan that are
required to be made by any Credit Party or any other member of the Controlled
Group under the terms of the plan or of any collective bargaining agreement or
by applicable Law; no Credit Party nor any member of the Controlled Group has
withdrawn or partially withdrawn from any Multiemployer Plan, incurred any
withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any


40



--------------------------------------------------------------------------------





such plan, and no condition has occurred which, if continued, could result in a
withdrawal or partial withdrawal from any such plan, and no Credit Party nor any
member of the Controlled Group has received any notice that any Multiemployer
Plan is in reorganization, that increased contributions may be required to avoid
a reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.
Section 3.15    Consummation of Operative Documents; Brokers. Except for fees
payable to Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Operative Documents, and no Credit Party has or will have any obligation
to any Person in respect of any finder’s or brokerage fees, commissions or other
expenses in connection herewith or therewith.
Section 3.16    Related Transactions. All transactions contemplated by the
Operative Documents to be consummated on or prior to the date hereof have been
so consummated (including, without limitation, the disbursement and transfer of
all funds in connection therewith) in all material respects pursuant to the
provisions of the applicable Operative Documents, true and complete copies of
which have been delivered to Agent, and in compliance with all applicable Law,
except for such Laws the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.
Section 3.17    Material Contracts. Except for the Operative Documents and the
other agreements set forth on Schedule 3.17, as of the Closing Date there are no
Material Contracts. The consummation of the transactions contemplated by the
Financing Documents will not give rise to a right of termination in favor of any
party to any Material Contract (other than any Credit Party), except for such
Material Contracts the noncompliance with which would not reasonably be expected
to have a Material Adverse Effect.
Section 3.18    Compliance with Environmental Requirements; No Hazardous
Materials. Except in each case as set forth on Schedule 3.18:
(a)    no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to such
Borrower’s knowledge, threatened in writing by any Governmental Authority or
other Person with respect to any (i) alleged violation by any Credit Party of
any Environmental Law, (ii) alleged failure by any Credit Party to have any
Permits required under any Environmental Law in connection with the conduct of
its business or to comply with the terms and conditions thereof, (iii) any
generation, treatment, storage, recycling, transportation or disposal of any
Hazardous Materials, or (iv) release of Hazardous Materials; and
(b)    no property now owned or leased by any Credit Party and, to the knowledge
of each Borrower, no such property previously owned or leased by any Credit
Party, to which any Credit Party has, directly or indirectly, transported or
arranged for the transportation of any Hazardous Materials, is listed or, to
such Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA, except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect


41



--------------------------------------------------------------------------------





.
For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.
Section 3.19    Intellectual Property and License Agreements. A list of all
Registered Intellectual Property of each Credit Party and all in-bound license
or sublicense agreements, exclusive out-bound license or sublicense agreements,
or other rights of any Credit Party to use Intellectual Property (but excluding
in-bound licenses of over-the-counter software that is commercially available to
the public), as of the Closing Date and, as updated pursuant to Section 4.15, is
set forth on Schedule 3.19. Schedule 3.19 shall be prepared by Borrower in the
form provided by Agent and contain all information required in such form. Except
for Permitted Licenses, each Credit Party and each Subsidiary thereof is the
sole owner of its Intellectual Property free and clear of any Liens other than
Permitted Liens. Each patent is valid and enforceable and no part of the
Material Intangible Assets has been judged invalid or unenforceable, in whole or
in part. To the best of Borrower’s knowledge, no claim has been made that any
part of the Intellectual Property violates the rights of any third party, except
as would not reasonably be expected to have a Material Adverse Effect.
Section 3.20    Solvency. After giving effect to the Loan advance and the
liabilities and obligations of each Borrower under the Operative Documents, each
Borrower and each additional Credit Party is Solvent.
Section 3.21    Full Disclosure. Taken as a whole, none of the material written
information (financial or otherwise but excluding projections) furnished by or
on behalf of any Credit Party to Agent or any Lender in connection with the
consummation of the transactions contemplated by the Operative Documents,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which such statements were made. All
financial projections delivered to Agent and the Lenders by Borrowers (or their
agents) have been prepared on the basis of the assumptions stated therein. Such
projections represent each Borrower’s good faith estimate of such Borrower’s
future financial performance and such assumptions are believed by such Borrower
to be fair and reasonable in light of current business conditions; provided,
however, that Borrowers can give no assurance that such projections will be
attained and Lenders acknowledge that actual results may materially differ from
projected results.
Section 3.22    Interest Rate. The rate of interest paid under the Notes and the
method and manner of the calculation thereof do not violate any usury or other
law or applicable Laws, any of the Organizational Documents, or any of the
Operative Documents.
Section 3.23    Subsidiaries. Schedule 3.23 sets forth, as of the Closing Date,
a list of all Subsidiaries and the percentage ownership of interest of the
Credit Parties therein. Borrowers do not own any stock, partnership interests,
limited liability company interests or other equity securities or Subsidiaries
except for Permitted Investments.
Section 3.24    Regulatory Matters.
(a)    All of Borrower’s and its Subsidiaries’ material Products and material
Regulatory Required Permits are listed on Schedule 4.17 on the Closing Date.
(b)    None of the Borrowers or any Subsidiary thereof are in violation of any
Healthcare Laws, except where any such violation would not have a Material
Adverse Effect.
(c)     No Borrower or any Subsidiary thereof receives any payments from any
U.S. Governmental Account Debtor.


42



--------------------------------------------------------------------------------







(d)    None of the Borrower’s or its Subsidiaries’ officers, directors,
employees, shareholders, their agents or affiliates has made an untrue statement
of material fact or fraudulent statement to the FDA or failed to disclose a
material fact required to be disclosed to the FDA, committed an act, made a
statement, or failed to make a statement that would reasonably be expected to
provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities,” set forth in 56
Fed. Regulation 46191 (September 10, 1991).
(e)    Except as set forth in Schedule 3.24 on the Closing Date, no Borrower nor
any Subsidiary thereof has received any written notice that any Governmental
Authority, including without limitation the FDA, DEA, the Office of the
Inspector General of HHS or the United States Department of Justice has
commenced or threatened to initiate any action against a Credit Party, any
action to enjoin a Credit Party or a Subsidiary, or their officers, directors,
employees, shareholders or their agents and Affiliates, from conducting their
businesses at any facility owned or used by them or for any material civil
penalty, injunction, seizure or criminal action.
(f)    No Borrower nor any Subsidiary has received from the FDA or the DEA, a
Warning Letter, Form FDA-483, “Untitled Letter,” other correspondence or notice
setting forth allegedly objectionable observations or alleged violations of laws
and regulations enforced by the FDA or the DEA, or any comparable correspondence
from any state or local authority responsible for regulating drug products and
establishments, or any comparable correspondence from any foreign counterpart of
the FDA or DEA, or any comparable correspondence from any foreign counterpart of
any state or local authority with regard to any Product or the manufacture,
processing, packing, or holding thereof.
(g)    No Borrower nor any Subsidiary thereof is subject to any proceeding, suit
or, to Borrower’s knowledge, investigation by any federal, state or local
government or quasi-governmental body, agency, board or authority or any other
administrative or investigative body which could result in the revocation,
transfer, surrender, suspension or other impairment of the Permits of such
Borrower or Subsidiary.
(h)    Borrower has not, nor has any Subsidiary, engaged in any Recalls, Market
Withdrawals, or other forms of product retrieval from the marketplace of any
Products.
(i)    Each Product (a) is not adulterated or misbranded within the meaning of
the FDCA; (b) is not an article prohibited from introduction into interstate
commerce under the provisions of Sections 404, 505 or 512 of the FDCA; (c) each
Product has been and/or shall be manufactured, imported, possessed, owned,
warehoused, marketed, promoted, sold, labeled, furnished, distributed and
marketed and each service has been conducted in accordance with all applicable
Permits and Laws; and (d) each Product has been and/or shall be manufactured in
accordance with Good Manufacturing Practices, except in each case as would not
reasonably be expected to result in a Material Adverse Effect.
(j)    No Borrower, nor any Subsidiary thereof, is subject to any proceeding,
suit or, to Borrowers’ knowledge, investigation by any federal, state or local
government or quasi-governmental body, agency, board or authority or any other
administrative or investigative body (including the Office of the Inspector
General of the United States Department of Health and Human Services): (i) which
may result in the imposition of a fine, alternative, interim or final sanction,
a lower reimbursement rate for services rendered to eligible patients which has
not been provided for on their respective financial statements, and, in each
case, which could reasonably be expected to result in a Material Adverse Effect;
or (ii) which would reasonably be expected to result in the revocation,
transfer, surrender, suspension or other impairment of any material Permits of
Borrower or any Subsidiary.


43



--------------------------------------------------------------------------------







Section 3.25    Accuracy of Schedules. All information set forth in the
Schedules to this Agreement (including Schedule 3.19 and Schedule 4.17) is true,
accurate and complete as of the Closing Date, the date of delivery of the last
Compliance Certificate and any other subsequent date in which Borrower is
requested to update such Schedules. All information set forth in the Perfection
Certificate is true, accurate and complete as of the Closing Date and any other
subsequent date in which Borrower is requested to update such certificate.
Section 3.26    Purchase Agreement. As of the Closing Date, Borrower has
delivered to Agent a complete and correct copy of the Purchase Agreement
(including all schedules, exhibits, amendments, supplements, modifications,
assignments and all other documents delivered pursuant thereto or in connection
therewith). No Credit Party and to the knowledge of Borrowers no other Person
party thereto is in default in any material respect in the performance or
compliance with any material provisions thereof. The Purchase Agreement is in
full force and effect as of the Closing Date and has not been terminated,
rescinded or withdrawn.
ARTICLE 4- AFFIRMATIVE COVENANTS
Each Borrower agrees that, so long as any Credit Exposure exists:
Section 4.1    Financial Statements and Other Reports.
Each Borrower will deliver to Agent:
(a)    as soon as available, but no later than forty-five (45) days after the
last day of each of Borrower’s fiscal quarters (or, in the case of a fiscal
quarter ending on December 31, sixty (60) days), a company prepared consolidated
and consolidating balance sheet, cash flow and income statement covering
Borrowers’ and its Consolidated Subsidiaries’ consolidated operations during the
period, prepared under GAAP, consistently applied, certified by a Responsible
Officer and in a form reasonably acceptable to Agent;
(b)    as soon as available, but no later than ninety (90) days after the last
day of Borrower’s fiscal year, audited consolidated and consolidating financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Agent in its reasonable discretion;
(c)    within five (5) Business Days of delivery or filing thereof, copies of
all material statements, reports and notices made available to Borrower’s
security holders or to any holders of Subordinated Debt and copies of all
reports and other filings made by Borrower with any stock exchange on which any
securities of any Borrower are traded and/or the SEC;
(d)    a prompt written report of any legal actions pending or threatened
against any Borrower or any of its Subsidiaries that would reasonably be
expected to result in damages or costs to any Borrower or any of its
Subsidiaries of One Million Dollars ($1,000,000) or more;
(e)    prompt written notice of an event that materially and adversely affects
the value of any Intellectual Property;
(f)    within sixty (60) days after the start of each fiscal year, projections
for the forthcoming fiscal year, on a quarterly basis;


44



--------------------------------------------------------------------------------







(g)    at least once annually, such budgets, sales projections, and operating
plans regarding the Borrowers, their business and the Collateral in a form
consistent with that shared with the Board of Directors of Borrower;
(h)    written notice to Agent promptly, and in any event within ten (10)
Business Days of a Responsible Officer of a Borrower determining, becoming aware
or receiving notice from any Governmental Authority with relevant jurisdiction
and authority or any employee or officer of Borrower that: (i) development,
testing, and/or manufacturing of any Product that is material to Borrowers’
business will cease, (ii) the marketing or sales of a Product, which is material
to Borrowers’ business and which has been approved for marketing and sale, will
cease or such Product will be withdrawn from the marketplace, (iii) any
Governmental Authority is conducting an investigation or review of any material
Regulatory Required Permit or (iv) any material Regulatory Required Permit has
been revoked or withdrawn;
(i)    promptly, but in any event within five (5) Business Days, after any
Responsible Officer of any Borrower obtains knowledge of the occurrence of any
event or change (including, without limitation, any notice of any violation of
Healthcare Laws) that has resulted or would reasonably be expected to result in
a Material Adverse Effect, a certificate of a Responsible Officer specifying the
nature and period of existence of any such event or change, or specifying the
notice given or action taken by such holder or Person and the nature of such
event or change, and what action the applicable Credit Party or Subsidiary has
taken, is taking or proposes to take with respect thereto;
(j)    within thirty (30) days after the last day of each month, a duly
completed Compliance Certificate signed by a Responsible Officer (i) setting
forth calculations showing monthly cash and cash equivalents of Borrowers and
Borrowers and their Consolidated Subsidiaries, and (ii) for each Compliance
Certificate delivered with respect to the last month of a fiscal quarter,
certifying compliance with the financial covenants set forth in this Agreement;
provided, however, that the Compliance Certificate delivered with respect to the
last month of a fiscal quarter shall be delivered within forty five (45) days
after the last day of each fiscal quarter; and
(k)    at least once following the end of each fiscal quarter, a list describing
any new applications for the registration of any Intellectual Property, or
acquired rights under a license as a licensee with respect to any such
registered Intellectual Property (or any such application for the registration
of Intellectual Property) owned by another Person, that has not previously been
reported to Agent on Schedule 3.19 to the Credit Agreement.
Section 4.2    Payment and Performance of Obligations. Each Borrower (a) will
pay and discharge, and cause each Subsidiary to pay and discharge, on a timely
basis as and when due, all of their respective obligations and liabilities,
except for such obligations and/or liabilities (i) that may be the subject of a
Permitted Contest, and (ii) the nonpayment or nondischarge of which would not
reasonably be expected to have a Material Adverse Effect or result in a Lien
against any Collateral, except for Permitted Liens, (b) without limiting
anything contained in the foregoing clause (a), except to the extent subject to
a Permitted Contest, pay all amounts due and owing in respect of Taxes
(including without limitation, payroll and withholdings tax liabilities) on a
timely basis as and when due, and in any case prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for nonpayment
thereof, (c) will maintain, and cause each Subsidiary to maintain, in accordance
with GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (d) will not breach or permit any Subsidiary to
breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which would not reasonably be expected to have a Material Adverse Effect.


45



--------------------------------------------------------------------------------







Section 4.3    Maintenance of Existence. Except as permitted by Section 5.6,
each Borrower will preserve, renew and keep in full force and effect and in good
standing, and will cause each Subsidiary to preserve, renew and keep in full
force and effect and in good standing, (a) their respective existence and (b)
their respective rights, privileges and franchises necessary or desirable in the
normal conduct of business, except in the case of this clause (b) where the
failure to do so would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
Section 4.4    Maintenance of Property; Insurance.
(a)    Each Borrower will keep, and will cause each Subsidiary to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted. If all or any part of the Collateral
useful or necessary in its business becomes damaged or destroyed, each Borrower
will, and will cause each Subsidiary to, promptly and completely repair and/or
restore the affected Collateral in a good and workmanlike manner, regardless of
whether Agent agrees to disburse insurance proceeds or other sums to pay costs
of the work of repair or reconstruction.
(b)    Upon completion of any Permitted Contest, Borrowers shall, and will cause
each Subsidiary to, promptly pay the amount due, if any, and deliver to Agent
proof of the completion of the contest and payment of the amount due, if any.
(c)    Each Borrower will maintain (i) casualty insurance on all real and
personal property on an all risks basis (including the perils of flood,
windstorm and quake, if applicable), covering the repair and replacement cost of
all such property and coverage, business interruption and rent loss coverages
with extended period of indemnity (for the period required by Agent from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage, in each case against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons; provided, however,
that, in no event shall such insurance be in amounts or with coverage less than,
or with carriers with credit ratings materially inferior to, any of the
insurance or carriers in existence as of the Closing Date (or required to be in
existence after the Closing Date under a Financing Document).
(d)    On or prior to the Closing Date, and at all times thereafter, each
Borrower will cause Agent to be named as an additional insured, assignee and
lender loss payee (which shall include, as applicable, identification as
mortgagee), as applicable, on each insurance policy required to be maintained
pursuant to this Section 4.4 pursuant to endorsements in form and substance
acceptable to Agent. Borrowers shall deliver to Agent and the Lenders (i) on the
Closing Date, a certificate from Borrowers’ insurance broker dated such date
showing the amount of coverage as of such date, and that such policies will
include effective waivers (whether under the terms of any such policy or
otherwise) by the insurer of all claims for insurance premiums against all loss
payees and additional insureds and all rights of subrogation against all loss
payees and additional insureds, and that if all or any part of such policy is
canceled, terminated or expires, the insurer will forthwith give notice thereof
to each additional insured, assignee and loss payee and that no cancellation,
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by each additional insured,
assignee and loss payee of written notice thereof, (ii) on an annual basis, and
upon the request of any Lender through Agent from time to time full information
reasonably requested by Agent as to the insurance carried, (iii) within five (5)
days of receipt of notice from any insurer, a copy of any notice of
cancellation, nonrenewal or material change in coverage from that existing on
the date of this Agreement, (iv) forthwith, notice of any cancellation or
nonrenewal of coverage by any Borrower, and


46



--------------------------------------------------------------------------------





(v) at least sixty (60) days prior to expiration of any policy of insurance,
evidence of renewal of such insurance upon the terms and conditions herein
required.
(e)    In the event any Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrowers’ expense to protect Agent’s interests in the Collateral. This
insurance may, but need not, protect such Borrower’s interests. The coverage
purchased by Agent may not pay any claim made by such Borrower or any claim that
is made against such Borrower in connection with the Collateral. Such Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that such Borrower has obtained insurance as required by
this Agreement. If Agent purchases insurance for the Collateral, Borrowers will
be responsible for the costs of that insurance to the fullest extent provided by
law, including interest and other charges imposed by Agent in connection with
the placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
such Borrower is able to obtain on its own.
Section 4.5    Compliance with Laws and Material Contracts. Each Borrower will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply would not reasonably be expected to (a) have a Material Adverse Effect,
(b) result in any Lien upon either (i) a material portion of the assets of any
such Person in favor of any Governmental Authority, or (ii) any Collateral
constituting material Intellectual Property or (c) in the case of the Closing
Date Intercompany Agreements, result in a reduction of the amount of cash and
cash equivalents paid to Borrower by the Excluded Foreign Subsidiaries pursuant
to the terms thereof in any material respect.
Section 4.6    Inspection of Property, Books and Records. Each Borrower will
keep, and will cause each Subsidiary to keep, proper books of record
substantially in accordance with GAAP in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Subsidiary to permit, at the
sole cost of the applicable Borrower or any applicable Subsidiary,
representatives of Agent and of any Lender to visit and inspect any of their
respective properties, to examine and make abstracts or copies from any of their
respective books and records, to conduct a collateral audit and analysis of
their respective operations and the Collateral, to verify the amount and age of
the Accounts, the identity and credit of the respective Account Debtors, to
review the billing practices of Borrowers and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants as often as may reasonably be desired. In the
absence of a Default or an Event of Default, Agent or any Lender shall exercise
rights pursuant to this Section 4.6 (a) only during reasonable business hours
and on at least two (2) Business Days’ advance written notice and (b) no more
than twice per calendar year at the Borrowers’ expense; provided, however, that
no notice shall be required and no such limitation on reimbursement shall apply
during the existence and continuance of any Default or Event of Default.
Section 4.7    Use of Proceeds. Borrowers shall use the proceeds of the Loans
solely for working capital needs of Borrowers and their Subsidiaries and other
general corporate purposes, including, for the avoidance of doubt, payment of
any transaction fees incurred pursuant to the Financing Documents. No portion of
the proceeds of the Loans will be used for family, personal, agricultural or
household use.
Section 4.8    Reserved.
Section 4.9    Notices of Material Contracts, Litigation and Defaults.


47



--------------------------------------------------------------------------------







(a)    Borrower shall provide (i) three (3) Business Days written notice to
Agent after any Borrower or Subsidiary (1) executes and delivers any amendment,
consent, waiver or other modification to any intercompany Material Contract
which is material and adverse to (x) Agent or Lenders, (y) Borrowers or their
Subsidiaries, or (z) which would reasonably be expected to have a Material
Adverse Effect, (2) receives or delivers any notice of termination or default or
similar notice in connection with any intercompany Material Contract, or (3)
executes and delivers any amendment, consent, waiver or other modification to
any Material Contract or receives or delivers any notice of termination or
default or similar notice in connection with any Material Contract, in either
case where the same would obligate the filing by the Borrower of a current
report under Section 13 or 15(d) of the Securities Exchange Act of 1934 and (ii)
together with delivery of the next Compliance Certificate (included as an update
to any such schedule delivered therewith) notice of (A) the execution of any new
Material Contract, and (B) any new material amendment, consent, waiver or other
modification to any intercompany Material Contract not previously disclosed.
(b)    Borrowers shall promptly (but in any event within three (3) Business
Days) provide written notice to Agent (i) of any litigation or governmental
proceedings pending or threatened (in writing) against Borrowers or other Credit
Party that (A) would reasonably be expected to have a Material Adverse Effect or
result in a judgment against, or liability for, any Credit Party or any
Subsidiary thereof for an amount in excess of $1,000,000, or (B) in any manner
calls into question the validity or enforceability of any Financing Document,
(ii) upon any Borrower becoming aware of the existence of any Default or Event
of Default, (iii) of any strikes or other labor disputes pending or, to any
Borrower’s knowledge, threatened in writing against any Credit Party which would
reasonably be expected to have a Material Adverse Effect, and (iv) if there is
any infringement or claim of infringement by any other Person with respect to
any Intellectual Property rights of any Credit Party that would reasonably be
expected to have a Material Adverse Effect, or if there is any written claim by
any other Person that any Credit Party in the conduct of its business is
infringing on the Intellectual Property rights of others and an adverse
resolution of such claim would reasonably be expected to have a Material Adverse
Effect. Borrowers represent and warrant that Schedule 4.9 sets forth a complete
list of all matters existing as of the Closing Date for which notice could be
required under this Section 4.9(b).
(c)    Borrower shall, and shall cause each Subsidiary, to provide such further
information (including copies of such documentation) as Agent or any Lender
shall reasonably request with respect to any of the events or notices described
in clauses (a) and (b) above. From the date hereof and continuing through the
termination of this Agreement, Borrower shall, and shall cause each Credit Party
to, make reasonably available to Agent and each Lender, without expense to Agent
or any Lender, each Credit Party’s officers, employees and agents and books, to
the extent that Agent or any Lender may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Agent or any Lender with respect to any Collateral or relating to a Credit
Party.
Section 4.10    Hazardous Materials; Remediation.
(a)    If any release or disposal of Hazardous Materials shall occur or shall
have occurred on any real property or any other assets of any Borrower or any
other Credit Party, such Borrower will cause, or direct the applicable Credit
Party to cause, the prompt containment and removal of such Hazardous Materials
and the remediation of such real property or other assets as is necessary to
comply with all applicable Environmental Laws and Healthcare Laws and to
preserve the value of such real property or other assets. Without limiting the
generality of the foregoing, each Borrower shall, and shall cause each other
Credit Party to, comply with each Environmental Law and Healthcare Law requiring
the performance at any real property by any Borrower or any other Credit Party
of activities in response to the release or threatened release of a Hazardous
Material.


48



--------------------------------------------------------------------------------







(b)    Borrowers will provide Agent within thirty (30) days after written demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Agent that sufficient funds are available to
pay the cost of removing, treating and disposing of any Hazardous Materials or
Hazardous Materials Contamination and discharging any assessment which may be
established on any property as a result thereof, such demand to be made, if at
all, upon Agent’s reasonable business determination that the failure to remove,
treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment would reasonably
be expected to have a Material Adverse Effect.
Section 4.11    Further Assurances.
(a)    Each Borrower will, and will cause each Subsidiary to, at its own cost
and expense (except, with respect to Registered Intellectual Property registered
in any jurisdiction located outside of the United States, only at each Borrowers
own cost and expense following the occurrence of a Foreign IP Perfection Event),
promptly and duly take, execute, acknowledge and deliver all such further acts,
documents and assurances as may from time to time be necessary or as Agent or
the Required Lenders may from time to time reasonably request in order to carry
out the intent and purposes of the Financing Documents and the transactions
contemplated thereby, including all such actions to (i) establish, create,
preserve, protect and perfect a first priority Lien (subject only to Permitted
Liens) in favor of Agent for itself and for the benefit of the Lenders on the
Collateral (including Collateral acquired after the date hereof), and
(ii) unless Agent shall agree otherwise in writing, cause all Subsidiaries of
Borrowers (other than Excluded Foreign Subsidiaries) to be jointly and severally
obligated with the other Borrowers under all covenants and obligations under
this Agreement, including the obligation to repay the Obligations.
(b)    Upon receipt of an affidavit of an authorized representative of Agent or
a Lender as to the loss, theft, destruction or mutilation of any Note or any
other Financing Document which is not of public record, and, in the case of any
such mutilation, upon surrender and cancellation of such Note or other
applicable Financing Document, Borrowers will issue, in lieu thereof, a
replacement Note or other applicable Financing Document, dated the date of such
lost, stolen, destroyed or mutilated Note or other Financing Document in the
same principal amount thereof and otherwise of like tenor.
(c)    Subject to Section 7.4, Borrowers shall obtain a landlord’s agreement or
mortgagee agreement, as applicable, from the lessor of each leased property or
mortgagee of owned property with respect to the Books and Records Location any
other business location where Collateral with an aggregate value in excess of
$1,000,000 is located, which agreement or letter shall be reasonably
satisfactory in form and substance to Agent.  Borrowers shall timely and fully
pay and perform its material obligations under all leases and other agreements
with respect to each leased location where any Collateral, or any records
related thereto, is or may be located.
(d)    Borrower shall provide Agent with at least thirty (30) days (or such
shorter period as Agent may accept in its sole discretion) prior written notice
of its intention to create (or to the extent permitted under this Agreement,
acquire) a new Subsidiary. Upon the formation (or to the extent permitted under
this Agreement, acquisition) of a new Subsidiary, Borrowers shall promptly (but
in any event within ten (10) Business Days)) (i) pledge, have pledged or cause
or have caused to be pledged to Agent pursuant to a pledge agreement in form and
substance satisfactory to Agent, all of the outstanding shares of equity
interests or other equity interests of such new Subsidiary (except to the extent
constituting Excluded Property) owned directly or indirectly by any Borrower,
along with undated stock or equivalent powers for such certificates, executed in
blank; (ii) unless Agent shall agree otherwise in writing, cause the new
Subsidiary (other than an Excluded Foreign Subsidiary) to take such other
actions (including entering into or joining any Security Documents) as are
necessary or advisable in the


49



--------------------------------------------------------------------------------





reasonable opinion of Agent in order to grant Agent, acting on behalf of the
Lenders, a first priority Lien (subject to Permitted Liens) on all real and
personal property of such Subsidiary in existence as of such date and in all
after acquired property, which first priority Liens are required to be granted
pursuant to this Agreement; (iii) unless Agent shall agree otherwise in writing,
cause such new Subsidiary (other than an Excluded Foreign Subsidiary) to either
(at the election of Agent) become a Borrower hereunder with joint and several
liability for all obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a joinder agreement or other similar agreement
in form and substance reasonably satisfactory to Agent or to become a Guarantor
of the obligations of Borrowers hereunder and under the other Financing
Documents pursuant to a guaranty and suretyship agreement in form and substance
satisfactory to Agent; and (iv) cause the new Subsidiary (other than Excluded
Foreign Subsidiary) to deliver certified copies of such Subsidiary’s certificate
or articles of incorporation, together with good standing certificates, by-laws
(or other operating agreement or governing documents), resolutions of the Board
of Directors or other governing body, approving and authorize the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be requested by Agent, in each case, in form and substance
reasonably satisfactory to Agent (collectively, the “Joinder Requirements”).
(e)    Following the occurrence and continuation of an Event of Default and the
exercise by Agent of any right, option or remedy provided for hereunder, under
any Financing Document or at law or in equity, Borrowers shall, promptly upon
request of Agent, cause each Excluded Foreign Subsidiary to declare and pay
distributions in respect of its capital stock or other equity interest in an
amount necessary to ensure that Borrower has an amount of cash and cash
equivalents satisfactory to Agent in Deposit Accounts or Securities Accounts
located in the United States and, in each case, subject to a first priority
perfected security interest in favor of Agent for the ratable benefit of the
Lenders; provided, however, that nothing in this Section 4.11(e) shall require
any Excluded Foreign Subsidiary to take any actions prohibited under applicable
Law.
Section 4.12    Reserved.
Section 4.13    Power of Attorney. Each of the authorized representatives of
Agent is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following: (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Agent has provided not less than five (5)
Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, execute in the name of Borrowers any schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Agent under this Agreement; (c) after the occurrence and during the
continuance of an Event of Default, take any action Borrowers are required to
take under this Agreement; (d) so long as Agent has provided not less than three
(3) Business Days’ prior written notice to Borrower to perform the same and
Borrower has failed to take such action, do such other and further acts and
deeds in the name of Borrowers that Agent may deem necessary or desirable to
enforce any Account or other Collateral or perfect Agent’s security interest or
Lien in any Collateral; and (e) after the occurrence and during the continuance
of an Event of Default, do such other and further acts and deeds in the name of
Borrowers that Agent may deem necessary or desirable to enforce its rights with
regard to any Account or other Collateral. This power of attorney shall be
irrevocable and coupled with an interest.
Section 4.14    Reserved.
Section 4.15    Schedule Updates. Borrower shall, in the event of any
information in the Schedules becoming outdated, inaccurate, incomplete or
misleading, deliver to Agent, together with the


50



--------------------------------------------------------------------------------





next Compliance Certificate delivered with respect to the last month of a fiscal
quarter required to be delivered under this Agreement after such event a
proposed update to such Schedule correcting all such outdated, inaccurate,
incomplete or misleading information; provided, however, (a) with respect to any
proposed updates to the Schedules involving Permitted Liens, Permitted Debt or
Permitted Investments, Agent will replace the respective Schedule attached
hereto with such proposed update only if such updated information is consistent
with the definitions of and limitations herein pertaining to Permitted Liens,
Permitted Debt or Permitted Investments and (b) with respect to any proposed
updates to such Schedule involving other matters, Agent will replace the
applicable portion of such Schedule attached hereto with such proposed update
upon Agent’s approval thereof.
Section 4.16    Intellectual Property and Licensing.
(f)    Together with each Compliance Certificate required to be delivered with
respect to the last month of a fiscal quarter pursuant to Section 4.1 to the
extent (i) Borrower acquires and/or develops any new Registered Intellectual
Property, (ii) Borrower enters into or becomes bound by any additional in-bound
license or sublicense agreement, any additional exclusive out-bound license or
sublicense agreement or other agreement with respect to material rights in
Intellectual Property (other than over-the-counter software that is commercially
available to the public), or (iii) there occurs any other material change in
Borrower’s Registered Intellectual Property, in-bound licenses or sublicenses or
exclusive out-bound licenses or sublicenses from that listed on Schedule 3.19
together with such Compliance Certificate, deliver to Agent an updated Schedule
3.19 reflecting such updated information. With respect to any updates to
Schedule 3.19 involving exclusive out-bound licenses or sublicenses, such
licenses shall be consistent with the definitions of and limitations herein
pertaining to Permitted Licenses.
(g)    If Borrower obtains any Registered Intellectual Property (other than
copyrights, mask works and related applications, which are addressed below),
Borrower shall notify Agent quarterly and execute such documents and provide
such other information (including, without limitation, copies of applications)
and take such other actions as Agent shall request in its good faith business
judgment to perfect and maintain a first priority perfected security interest
(subject to Permitted Liens) in favor of Agent, for the ratable benefit of
Lenders, with respect to such Registered Intellectual Property registered in the
United States, at the sole cost of the applicable Borrower, and with respect to
such Registered Intellectual Property registered in any jurisdiction located
outside of the United States, following the occurrence of a Foreign IP
Perfection Event, at the sole cost of the applicable Borrower.
(h)    Borrower shall take such commercially reasonable steps (not involving
payment of money) as Agent requests to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (x) all licenses or agreements
to be deemed “Collateral” and for Agent to have a security interest in it that
might otherwise be restricted or prohibited by Law or by the terms of any such
license or agreement, whether now existing or entered into in the future, and
(y) Agent to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Agent’s rights and remedies under
this Agreement and the other Financing Documents.
(i)    Borrower shall own, or be licensed to use or otherwise have the right to
use, all Material Intangible Assets. Borrower shall cause all Registered
Intellectual Property to be duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect. Borrower shall at all times conduct its
business without material infringement of any Intellectual Property rights of
others. Borrower shall (i) protect, defend and maintain the validity and
enforceability of its Material Intangible Assets (ii) promptly advise Agent in
writing of material infringements of its Material Intangible Assets, or of a
material claim of infringement by Borrower on the Intellectual Property rights
of others; and (iii) not allow any of Borrower’s Material Intangible Assets to


51



--------------------------------------------------------------------------------





be abandoned, invalidated, forfeited or dedicated to the public or to become
unenforceable. Borrower shall not become a party to, nor become bound by, any
material license or other agreement with respect to which Borrower is the
licensee that prohibits or otherwise restricts Borrower from granting a security
interest in Borrower’s interest in such license or agreement or other property.
Section 4.17    Regulatory Covenants
(a)    Borrowers shall have, and shall ensure that it and each of its
Subsidiaries has, each material Permit and other rights from, and have made all
material declarations and filings with, all applicable Governmental Authorities,
all self-regulatory authorities and all courts and other tribunals necessary to
engage in the ownership, management and operation of the business or the assets
of any Borrower and Borrowers shall ensure that no Governmental Authority has
taken action to limit, suspend or revoke any such Permit. Borrower shall ensure
that all such Permits are valid and in full force and effect and Borrowers are
in material compliance with the terms and conditions of all such Permits in all
material respects.
(b)    Borrower will, and will cause each Subsidiary to, maintain in full force
and effect, and free from restrictions, probations, conditions or known
conflicts which would materially impair the use or operation of Borrowers’
business and assets, all material Permits necessary under Healthcare Laws to
carry on the business of Borrowers and such Subsidiaries as it is conducted on
the Closing Date in all material respects.
(c)    In connection with the development, testing, manufacture, marketing or
sale of each and any material Product by any Borrower or any Subsidiary,
Borrower shall comply, and shall cause such Subsidiaries to comply, in all
material respects with all material Regulatory Required Permits at all times
issued by any Governmental Authority, specifically including the FDA, with
respect to such development, testing, manufacture, marketing or sales of such
Product by Borrower or such Subsidiary as such activities are at any such time
being conducted by Borrower or such Subsidiary.
(d)    Borrower will, and will cause each of its Subsidiaries to, timely file or
caused to be timely filed (after giving effect to any extension duly obtained),
all material notifications, reports, submissions, Permit renewals and reports
required by Healthcare Laws (which reports will be materially accurate and
complete in all respects and not misleading in any respect and shall not remain
open or unsettled).
(e)    If, after the Closing Date, Borrower or any Subsidiary determines to
manufacture, sell, develop, test or market any new Product or initiate the
process to seek any material Regulatory Required Permit other than as
contemplated by the Purchase Agreement, Borrower shall deliver prior written
notice to Agent of such determination (which shall include a brief description
of such Product or Regulatory Required Permit) and, together with delivery of
the next Compliance Certificate delivered with respect to the last month of a
fiscal quarter, shall provide an updated Schedule 4.17 (and copies of such
Permits as Agent may request) reflecting updates related to such determination.
ARTICLE 5- NEGATIVE COVENANTS
Each Borrower agrees that, so long as any Credit Exposure exists:
Section 5.1    Debt; Contingent Obligations. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt. No Borrower will, or will permit


52



--------------------------------------------------------------------------------





any Subsidiary to, directly or indirectly, create, assume, incur or suffer to
exist any Contingent Obligations, except for Permitted Contingent Obligations.
Section 5.2    Liens. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens.
Section 5.3    Distributions. No Borrower will, or will permit any Subsidiary
to, directly or indirectly, declare, order, pay, make or set apart any sum for
any Distribution, except for Permitted Distributions.
Section 5.4    Restrictive Agreements. No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents and any agreements for purchase money debt
permitted under clause (c) of the definition of Permitted Debt) prohibiting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or (b) create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind
(except as provided by the Financing Documents) on the ability of any Subsidiary
to: (i) pay or make Distributions to any Borrower or any Subsidiary; (ii) pay
any Debt owed to any Borrower or any Subsidiary; (iii) make loans or advances to
any Borrower or any Subsidiary; or (iv) transfer any of its property or assets
to any Borrower or any Subsidiary.
Section 5.5    Payments and Modifications of Subordinated Debt. No Borrower
will, or will permit any Subsidiary to, directly or indirectly:
(a)     declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt, except for payments made in full compliance with and
expressly permitted under the Subordination Agreement;
(b)    amend or otherwise modify the terms of any Subordinated Debt, except for
amendments or modifications made in full compliance with the Subordination
Agreement;
(c)    declare, pay, make or set aside any amount for payment in respect of any
Debt hereinafter incurred that, by its terms, or by separate agreement, is
subordinated to the Obligations, except for payments made in full compliance
with and expressly permitted under the subordination provisions applicable
thereto;
(d)    declare, pay, make any payment under or in respect of the 2022
Convertible Notes except for: (i) regularly scheduled payments of interest as
set forth in the applicable 2022 Convertible Note Documents; and (ii) the
issuance of shares of common stock of PTC in connection with any conversion of
the 2022 Convertible Notes;
(e)    amend or otherwise modify the terms of any such Debt referred to in
clauses (a)-(d) above if the effect of such amendment or modification is to (i)
increase the interest rate or fees on, or change the manner or timing of payment
of, such Debt if in any way adverse to the Agent or the Lenders, (ii) accelerate
or shorten the dates upon which payments of principal or interest are due on, or
the principal amount of, such Debt, (iii) change in a manner adverse to any
Credit Party or Agent any event of default or add or make more restrictive any
covenant with respect to such Debt, (iv) change the prepayment or redemption
provisions of such Debt or any of the defined terms related thereto in a manner
adverse to Agent or the Lenders, (v) solely with respect to Subordinated Debt,
change the subordination provisions thereof (or the subordination terms of any
guaranty thereof), or (vi) change or amend any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Debt in a manner adverse to
Borrowers, any Subsidiaries, Agent or Lenders. Borrowers shall, prior to
entering into any such amendment or modification, deliver to Agent reasonably in
advance of the execution thereof, any final or execution form copy thereof.
Section 5.6    Consolidations, Mergers and Sales of Assets; Change in Control.
(a)    No Borrower will, or will permit any Subsidiary to, directly or
indirectly consolidate or merge or amalgamate with or into any other Person
other than (i) consolidations or mergers among Borrowers where a Borrower is the
surviving entity, (ii) consolidations or mergers among a Guarantor and a
Borrower so long as the


53



--------------------------------------------------------------------------------





Borrower is the surviving entity, (iii) consolidations or mergers among
Guarantors where a Guarantor is the surviving entity and (iv) consolidations or
mergers among Excluded Foreign Subsidiaries.
(b)    No Borrower will, or will permit any Subsidiary to, directly or
indirectly consummate any Asset Dispositions other than Permitted Asset
Dispositions.
(c)    No Borrower will suffer or permit to occur any Change in Control.
Section 5.7    Purchase of Assets, Investments. No Borrower will, or will permit
any Subsidiary to, directly or indirectly (a) acquire, own or make, or enter
into any agreement to acquire, own or make, any Investment other than Permitted
Investments, (b) without limiting clause (a), acquire or enter into any
agreement to acquire any assets other than in the Ordinary Course of Business or
as permitted under the definition of Permitted Investments; or (c) engage or
enter into any agreement to engage in any joint venture or partnership with any
other Person.
Section 5.8    Transactions with Affiliates. Except (a) as otherwise disclosed
on Schedule 5.8, (b) for Permitted Distributions, (c) for transactions among the
Credit Parties that are permitted by the Financing Documents, and (d) for
transactions that are disclosed to Agent in advance of being entered into and
which contain terms that are no less favorable to the applicable Borrower or any
Subsidiary, as the case may be, than those which might be obtained from a third
party not an Affiliate of any Credit Party, no Borrower will, or will permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of any Borrower.
Section 5.9    Modification of Organizational Documents. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, amend or otherwise modify
any Organizational Documents of such Person, except for Permitted Modifications.
Section 5.10    Modification of Certain Agreements; Intercompany Receivables.
(a)    No Borrower will, or will permit any Subsidiary to, directly or
indirectly, amend or otherwise modify any Material Contract, which amendment or
modification in any case: (i) is contrary to the terms of this Agreement or any
other Financing Document in any material respect; (ii) would reasonably be
expected to be materially adverse to the rights, interests or privileges of
Agent or the Lenders or their ability to enforce the same; or (iii) would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Each Borrower shall, prior to entering into any amendment or
other modification of any of the foregoing documents, deliver to Agent
reasonably in advance of the execution thereof, any final or execution form copy
of amendments or other modifications to such documents, and such Borrower agrees
not to take, nor permit any of its Subsidiaries to take, any such action with
respect to any such documents without obtaining such approval from Agent.


54



--------------------------------------------------------------------------------







(b)    No Borrower will, or will permit any Credit Party to, directly or
indirectly forgive, terminate, or settle, compromise or reduce in any material
respect the amount due to such Credit Party in respect of any Intercompany
Receivable or to delay any material payment that is scheduled in respect thereof
without the prior consent of Agent.
Section 5.11    Conduct of Business. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related thereto. No Borrower will, or will permit any
Subsidiary to, other than in the Ordinary Course of Business, change in any
material respect its normal billing payment and reimbursement policies and
procedures with respect to its Accounts (including, without limitation, the
amount and timing of finance charges, fees and write-offs).
Section 5.12    Foreign Subsidiaries. No Borrower will, or will permit any
Subsidiary to, directly or indirectly: (a) make any Investment in an Excluded
Foreign Subsidiary, other than Investments permitted pursuant to clause (i) of
the definition of Permitted Investment, (b) enter into any license with an
Excluded Foreign Subsidiary, other than a Permitted License or (c) transfer
ownership of any Collateral to an Excluded Foreign Subsidiary or, except in the
Ordinary Course of Business, move any Collateral to a location outside of the
United States.
Section 5.13    Limitation on Sale and Leaseback Transactions. No Borrower will,
or will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.
Section 5.14    Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts.
(a)    Except for Excluded Accounts, no Borrower will, or will permit any
Subsidiary to, directly or indirectly, establish any new Deposit Account or
Securities Account without prior written notice to Agent, and unless Agent, such
Borrower or such Subsidiary and the bank, financial institution or securities
intermediary at which the account is to be opened enter into a Deposit Account
Control Agreement or Securities Account Control Agreement (as applicable) prior
to or concurrently with the establishment of such Deposit Account or Securities
Account.
(b)    As of the Closing Date and each date the Compliance Certificate is
required to be delivered pursuant to Section 4.1 hereof, Borrowers represent and
warrant that Schedule 5.14 lists all of the Deposit Accounts and Securities
Accounts of each Borrower. The provisions of this Section requiring Deposit
Account Control Agreements shall not apply to Excluded Accounts.
(c)    At all times that any Obligations remain outstanding following the date
that is thirty (30) days following the Closing Date (the “Post-Closing Payroll
Account Period”), Borrower shall maintain one or more separate Deposit Accounts
to hold any and all amounts to be used for payroll, payroll taxes and other
employee wage and benefit payments, and shall not commingle any monies allocated
for such purposes with funds in any other Deposit Account. Without limiting the
foregoing, to the extent that any Deposit Account that is subject to a Deposit
Account Control Agreement holds any amounts to be used for payroll, payroll
taxes and other employee wage and benefit payments (collectively, “Payroll
Amounts”) during the Post-Closing Payroll Account Period, Agent agrees that,
solely with respect to such Post-Closing Payroll Account Period, upon its
exercise of remedies following an Event of Default during such period, it will
not direct any Payroll Amounts (that have been reasonably identified by
Borrower to Agent as such) to be disposed of other than to pay the applicable
payroll, payroll taxes and other employee wage and benefit payments obligations.


55



--------------------------------------------------------------------------------





Section 5.15    Compliance with Anti-Terrorism Laws. Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and their principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists. Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.
Section 5.16    Change in Accounting. No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, (a) make any significant change in
accounting treatment or reporting practices, except as required by GAAP or (b)
change the fiscal year or method for determining fiscal quarters of any Credit
Party or of any consolidated Subsidiary of any Credit Party.
ARTICLE 6- FINANCIAL COVENANTS
Section 6.1    Minimum Net Product Revenue. Commencing with the Defined Period
ending on December 31, 2017, Borrower shall not permit its consolidated Net
Product Revenue for such Defined Period and for each Defined Period ending on
the last day of a fiscal quarter thereafter, to be less than (a) for a Defined
Period ending prior to the Term Loan Tranche 2 Funding Date, $100,000,000 or (b)
for a Defined Period ending on or after the Term Loan Tranche 2 Funding Date,
$120,000,000. A breach of a financial covenant contained in this Section 6.1
shall be deemed to have occurred as of any date of determination by Agent or as
of the last day of any specified Defined Period, regardless of when the
financial statements reflecting such breach are delivered to Agent.
Section 6.2    Evidence of Compliance. Borrowers shall furnish to Agent, as
required by Section 4.1, a Compliance Certificate as evidence of (a) the monthly
cash and cash equivalents of Borrowers and their Consolidated Subsidiaries, (b)
Borrowers’ compliance with the covenants in this Article, as applicable and (c)
that no Event of Default specified in this Article has occurred. The Compliance
Certificate shall include, without limitation, (i) a statement and report, in
form and substance reasonably satisfactory to Agent, detailing Borrowers’
calculations, and (ii) if requested by Agent, back-up documentation (including,
without limitation, bank statements, invoices, receipts and other evidence of
costs incurred during such quarter as Agent shall reasonably require) evidencing
the propriety of the calculations.
ARTICLE 7- CONDITIONS
Section 7.1    Conditions to Closing. The obligation of each Lender to make the
initial Loans on the Closing Date shall be subject to the receipt by Agent of
each agreement, document and instrument set forth on the closing checklist
prepared by Agent or its counsel and attached hereto as Exhibit E, each


56



--------------------------------------------------------------------------------





in form and substance reasonably satisfactory to Agent, and such other closing
deliverables reasonably requested by Agent and Lenders, and to the satisfaction
of the following conditions precedent, each to the satisfaction of Agent and
Lenders in their reasonable discretion:
(a)    the payment of all fees, expenses and other amounts due and payable under
each Financing Document; and
(b)    since December 31, 2016, the absence of any material adverse change in
any aspect of the business, operations, properties, or financial condition of
any Credit Party, or any event or condition which would reasonably be expected
to result in such a material adverse change.
Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.
Section 7.2    Conditions to Each Loan. The obligation of the Lenders to make a
Loan or an advance in respect of any Loan, is subject to the satisfaction of the
following additional conditions:
(a)    the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;
(b)    for Loans made on the Closing Date, the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete on and as of the Closing Date, except to the extent
that any such representation or warranty relates to a specific date in which
case such representation or warranty shall be true and correct as of such
earlier date;
(c)    for Loans made after the Closing Date, the fact that the representations
and warranties of each Credit Party contained in the Financing Documents shall
be true, correct and complete in all material respects on and as of the date of
such borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;
(d)    the fact that no change in the financial condition, properties, business,
or operations of Borrowers or any other Credit Party shall have occurred and be
continuing with respect to Borrowers or any Credit Party since the date of this
Agreement and be reasonably likely to result in a Material Adverse Effect;
(e)    in the case of any borrowing of the Term Loan Tranche 2, Agent has
received a duly executed Notice of Borrowing at least fifteen (15) days prior to
such proposed borrowing;
(f)    in the case of any borrowing of the Term Loan Tranche 2, Agent has
received a Compliance Certificate delivered in accordance with Section 4.1, and
such other documentation and information as Agent may reasonably request,
evidencing to Agent’s reasonable satisfaction that Borrower’s Net Product
Revenue for the twelve (12) month period immediately preceding such date is
greater than or equal to $120,000,000; and


57



--------------------------------------------------------------------------------







(g)    in the case of any borrowing of the Term Loan Tranche 2, Agent shall have
received such document, agreement and/or instrument, opinions and certificates
as it may have reasonably requested prior to funding.
Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the satisfaction of the conditions specified in this Section
7.2, and (z) a restatement by each Borrower that each and every one of the
representations made by it in any of the Financing Documents is true and correct
as of such date (except to the extent that such representations and warranties
expressly relate solely to an earlier date).
Section 7.3    Searches. Before the Closing Date, and thereafter (as and when
determined by Agent in its discretion), Agent shall have the right to perform,
all at Borrowers’ reasonable expense, the searches described in clauses (a),
(b), and (c) below against Borrowers and any other Credit Party, the results of
which are to be consistent with Borrowers’ representations and warranties under
this Agreement and the satisfactory results of which shall be a condition
precedent to all advances of Loan proceeds: (a) UCC searches with the Secretary
of State of the jurisdiction in which the applicable Person is organized;
(b) judgment, pending litigation, federal tax lien, personal property tax lien,
and corporate and partnership tax lien searches, in each jurisdiction searched
under clause (a) above; and (c) searches of applicable corporate, limited
liability company, partnership and related records to confirm the continued
existence, organization and good standing of the applicable Person and the exact
legal name under which such Person is organized.
Section 7.4    Post-Closing Requirements. Borrowers shall complete each of the
post-closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance reasonably satisfactory to Agent.
ARTICLE 8– RESERVED
ARTICLE 9- SECURITY AGREEMENT
Section 9.1    Generally. As security for the payment and performance of the
Obligations and without limiting any other grant of a Lien and security interest
in any Security Document, Borrowers hereby assign and grant to Agent, for the
benefit of itself and Lenders, a continuing first priority Lien on and security
interest in, upon, and to the personal property set forth on Schedule 9.1
attached hereto and made a part hereof.
Section 9.2    Representations and Warranties and Covenants Relating to
Collateral.
(a)    The security interest granted pursuant to this Agreement constitutes a
valid and, to the extent such security interest is required to be perfected by
this Agreement and any other Financing Document, continuing perfected security
interest in favor of Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following: (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 9.2(b) (which, in the case of all filings and other
documents referred to on such schedule, have been delivered to Agent in
completed and duly authorized form), (ii) with respect to any Deposit Account,
the execution of Deposit Account Control Agreements, (iii) in the case of
letter-of-credit rights that are not supporting obligations of Collateral, the
execution of a contractual obligation granting control to Agent over such
letter-of-credit rights, (iv) in the case of electronic chattel paper, the
completion of all steps necessary to grant control to Agent over such


58



--------------------------------------------------------------------------------





electronic chattel paper, (v) in the case of all certificated stock, debt
instruments and investment property, the delivery thereof to Agent of such
certificated stock, debt instruments and investment property consisting of
instruments and certificates, in each case properly endorsed for transfer to
Agent or in blank, (vi) in the case of all investment property not in
certificated form, the execution of control agreements with respect to such
investment property and (vii) in the case of all other instruments and tangible
chattel paper that are not certificated stock, debt instructions or investment
property, the delivery thereof to Agent of such instruments and tangible chattel
paper. Such security interest shall be prior to all other Liens on the
Collateral except for Permitted Liens. Except to the extent not required
pursuant to the terms of this Agreement, all actions by each Credit Party
necessary or desirable to protect and perfect the Lien granted hereunder on the
Collateral have been duly taken.
(b)    Schedule 9.2(b) sets forth (i) each chief executive office and principal
place of business of each Borrower and each of their respective Subsidiaries,
and (ii) all of the addresses (including all warehouses) at which any of the
Collateral with a value in excess of $100,000 is located and/or books and
records of Borrowers regarding any Collateral or any of Borrower’s assets,
liabilities, business operations or financial condition are kept, which such
Schedule 9.2(b) indicates in each case which Borrower(s) have Collateral and/or
books located at such address, and, in the case of any such address not owned by
one or more of the Borrowers(s), indicates the nature of such location (e.g.,
leased business location operated by Borrower(s), third party warehouse,
consignment location, processor location, etc.) and the name and address of the
third party owning and/or operating such location.
(c)    Without limiting the generality of Section 3.2, except as indicated on
Schedule 3.19 with respect to any rights of any Borrower as a licensee under any
license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (i) the grant by each Borrower to
Agent of the security interests and Liens in the Collateral provided for under
this Agreement and the other Security Documents (if any), or (ii) the exercise
by Agent of its rights and remedies with respect to the Collateral provided for
under this Agreement and the other Security Documents or under any applicable
Law, including the UCC and neither any such grant of Liens in favor of Agent or
exercise of rights by Agent shall violate or cause a default under any agreement
between any Borrower and any other Person relating to any such collateral,
including any license constituting Collateral to which a Borrower is a party,
whether as licensor or licensee, with respect to any Intellectual Property,
whether owned by such Borrower or any other Person.
(d)    As of the Closing Date, except as set forth on Schedule 9.2(d), no
Borrower has any ownership interest in any Chattel Paper (as defined in
Article 9 of the UCC), letter of credit rights, commercial tort claims,
Instruments, documents or investment property (other than equity interests in
any Subsidiaries of such Borrower disclosed on Schedule 3.4 or Permitted
Investments) in each case with a value in excess of $100,000, and Borrowers
shall give notice to Agent promptly (but in any event not later than the
delivery by Borrowers of the next Compliance Certificate required pursuant to
Section 4.1 above) upon the acquisition by any Borrower of any such Chattel
Paper, letter of credit rights, commercial tort claims, Instruments, documents,
investment property in each case with a value in excess of $100,000. No Person
other than Agent or (if applicable) any Lender has “control” (as defined in
Article 9 of the UCC) over any Deposit Account, investment property (including
Securities Accounts and commodities account), letter of credit rights or
electronic chattel paper with a value in excess of $100,000 in which any
Borrower has any interest (except for such control arising by operation of law
in favor of any bank or securities intermediary or commodities intermediary with
whom any Deposit Account, Securities Account or commodities account of Borrowers
is maintained).


59



--------------------------------------------------------------------------------







(e)    Borrowers shall not, and shall not permit any Credit Party to, take any
of the following actions or make any of the following changes unless Borrowers
have given at least thirty (30) days prior written notice to Agent of Borrowers’
intention to take any such action (which such written notice shall include an
updated version of any Schedule impacted by such change) and have executed any
and all documents, instruments and agreements and taken any other actions which
Agent may reasonably request after receiving such written notice in order to
protect and preserve the Liens, rights and remedies of Agent with respect to the
Collateral: (i) change the legal name or organizational identification number of
any Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is, or (iii) change its chief
executive office, principal place of business, or the location of its books and
records or move any Collateral (other than Inventory in transit) to or place any
Collateral on any location that is not then listed on the Schedules and/or
establish any business location at any location that is not then listed on the
Schedules.
(f)    Borrowers shall not adjust, settle or compromise the amount or payment of
any Account in excess of $1,000,000, or release wholly or partly any Account
Debtor, or allow any credit or discount thereon (other than adjustments,
settlements, compromises, credits and discounts in the Ordinary Course of
Business, made while no Event of Default exists and in amounts which are not
material with respect to the Account) without the prior written consent of
Agent. Agent shall have the right at any time after the occurrence and during
the continuance of an Event of Default to: (i) exercise the rights of Borrowers
with respect to the obligation of any Account Debtor to make payment or
otherwise render performance to Borrowers and with respect to any property that
secures the obligations of any Account Debtor or any other Person obligated on
the Collateral, and (ii) adjust, settle or compromise the amount or payment of
such Accounts.
(g)    Without limiting the generality of Sections 9.2(c) and 9.2(e):
(i)    Borrowers shall deliver to Agent all tangible Chattel Paper and all
Instruments and documents with a value in excess of $100,000 owned by any
Borrower and constituting part of the Collateral duly endorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance satisfactory to Agent. Borrowers shall provide Agent with “control”
(as defined in Article 9 of the UCC) of all electronic Chattel Paper with a
value in excess of $100,000 owned by any Borrower and constituting part of the
Collateral by having Agent identified as the assignee on the records pertaining
to the single authoritative copy thereof and otherwise complying with the
applicable elements of control set forth in the UCC. Borrowers also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any such Instruments. Borrowers will mark conspicuously all such
Chattel Paper and all such Instruments and documents with a legend, in form and
substance reasonably satisfactory to Agent, indicating that such Chattel Paper
and such instruments and documents are subject to the security interests and
Liens in favor of Agent created pursuant to this Agreement and the Security
Documents. Borrowers shall comply with all the provisions of Section 5.14 with
respect to the Deposit Accounts and Securities Accounts of Borrowers.
(ii)    Borrowers shall deliver to Agent all letters of credit with a value in
excess of $100,000on which any Borrower is the beneficiary and which give rise
to letter of credit rights owned by such Borrower which constitute part of the
Collateral in each case duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to Agent. Borrowers shall take any and all actions as may be
necessary or desirable, or that Agent may request, from time to time, to cause
Agent to obtain


60



--------------------------------------------------------------------------------





exclusive “control” (as defined in Article 9 of the UCC) of any such letter of
credit rights in a manner acceptable to Agent.
(iii)    Borrowers shall promptly advise Agent upon any Borrower becoming aware
that it has any interests in any commercial tort claim with a value in excess of
$100,000 that constitutes part of the Collateral, which such notice shall
include descriptions of the events and circumstances giving rise to such
commercial tort claim and the dates such events and circumstances occurred, the
potential defendants with respect to such commercial tort claim and any court
proceedings that have been instituted with respect to such commercial tort
claims, and Borrowers shall, with respect to any such commercial tort claim,
execute and deliver to Agent such documents as Agent shall request to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to any
such commercial tort claim.
(iv)    Subject to Section 7.4, except for Collateral with an aggregate value of
$250,000 or less with respect to any single location or $1,500,000 or less in
the aggregate with respect to all locations, no Accounts or Inventory or other
Collateral and no books and records and/or software and equipment of the
Borrowers regarding any of the Collateral or any of the Borrower’s assets,
liabilities, business operations or financial condition shall at any time be
located at any leased location or in the possession or control of any warehouse,
consignee, bailee or any of Borrowers’ agents or processors, without prior
written notice to Agent and the receipt by Agent, of warehouse receipts,
consignment agreements, landlord waivers, or bailee waivers (as applicable)
reasonably satisfactory to Agent prior to the commencement of such lease or of
such possession or control (as applicable). Borrower has notified Agent that
Collateral and books and records are currently located at the locations set
forth on Schedule 9.2(b). Borrowers shall, upon the request of Agent, notify any
such landlord, warehouse, consignee, bailee, agent or processor of the security
interests and Liens in favor of Agent created pursuant to this Agreement and the
Security Documents, instruct such Person to hold all such Collateral for Agent’s
account subject to Agent’s instructions and shall obtain an acknowledgement from
such Person that such Person holds the Collateral for Agent’s benefit.
(v)    Borrowers shall cause all equipment and other tangible Personal Property
other than Inventory to be maintained and preserved in the same condition,
repair and in working order as when new, ordinary wear and tear and casualty
loss excepted, and shall promptly make or cause to be made all repairs,
replacements and other improvements in connection therewith that are necessary
or desirable to such end. Upon request of Agent, Borrowers shall promptly
deliver to Agent any and all certificates of title, applications for title or
similar evidence of ownership of all such tangible Personal Property with a
value in excess of $100,000 and shall cause Agent to be named as lienholder on
any such certificate of title or other evidence of ownership. Borrowers shall
not permit any such tangible Personal Property to become fixtures to real estate
unless such real estate is subject to a Lien in favor of Agent.
(vi)    Each Borrower hereby authorizes Agent to file without the signature of
such Borrower one or more UCC financing statements relating to liens on personal
property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents (including an
indication of the collateral covered by any such financing statement as “all
assets” of such Borrower now owned or hereafter acquired), in such jurisdictions
as Agent from time to time determines are appropriate, and to file without the
signature of such Borrower any continuations of or corrective amendments to any
such financing statements, in any such case in order for Agent to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to the
Collateral. Each Borrower also ratifies its authorization for Agent to have
filed in any jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.
(vii)    As of the Closing Date, no Borrower holds, and after the Closing Date
Borrowers shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim in excess of $100,000
in the aggregate against any Governmental Authority, including, without
limitation, the federal government of the United States or any instrumentality
or agency thereof, the


61



--------------------------------------------------------------------------------





assignment of which claim is restricted by any applicable Law, including,
without limitation, the federal Assignment of Claims Act and any other
comparable Law. Upon the request of Agent, Borrowers shall take such steps as
may be necessary or desirable, or that Agent may request, to comply with any
such applicable Law.
(viii)    Borrowers shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.
(ix)    No amount payable to any Credit Party under or in connection with any
Intercompany Receivable of an amount greater than $1,000,000 is evidenced by any
Instrument or Chattel Paper which has not been delivered to the Agent.
(x)    The amounts represented by each Credit Party to Agent and the Lenders
from time to time as owing to such Credit Party in respect of the Intercompany
Receivables will at such times be accurate in all material respects.
ARTICLE 10- EVENTS OF DEFAULT
Section 10.1    Events of Default. For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:
(a)    (i) any Credit Party shall fail to pay when due any principal, interest,
or scheduled premium or fee under any Financing Document or any other amount
payable under any Financing Document within one (1) Business Days of when due,
or (ii) there shall occur any default in the performance of or compliance with
any of the following sections of this Agreement: Section  4.1, Section 4.2(b),
Section 4.4(c), Section 4.5, Section 4.6, Section 4.11, Section 4.16(d), Section
4.17, Article 5 or Article 6;
(b)    any Credit Party defaults in the performance of or compliance with any
term contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within fifteen
(15) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required Lenders of such default, or (ii) actual knowledge of any
Borrower or any other Credit Party of such default;
(c)    any representation, warranty, certification or statement made by any
Credit Party or any other Person in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);


62



--------------------------------------------------------------------------------







(d)    (i) failure of any Credit Party or any Subsidiary thereof to pay when due
or within any applicable grace period any principal, interest or other amount on
Debt (other than the Loans), or the occurrence of any breach, default, condition
or event with respect to any Debt (other than the Loans), if the effect of such
failure or occurrence is to cause or to permit the holder or holders of any such
Debt, or to cause, Debt or other liabilities having an individual principal
amount in excess of $1,000,000 or having an aggregate principal amount in excess
of $5,000,000 to become or be declared due prior to its stated maturity, or
(ii) the occurrence of any breach or default under any terms or provisions of
any 2022 Convertible Note Document or any Subordinated Debt Document or under
any agreement subordinating the Subordinated Debt to all or any portion of the
Obligations or the occurrence of any event requiring (or that would allow the
holders thereof to require) the prepayment or mandatory redemption of any 2022
Convertible Note;
(e)    any Credit Party or any Subsidiary of a Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
(f)    an involuntary case or other proceeding shall be commenced against any
Credit Party or any Subsidiary of a Borrower seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against any Credit Party or any Subsidiary of
a Borrower under applicable federal bankruptcy, insolvency or other similar law
in respect of (i) bankruptcy, liquidation, winding-up, dissolution or suspension
of general operations, (ii) composition, rescheduling, reorganization,
arrangement or readjustment of, or other relief from, or stay of proceedings to
enforce, some or all of the debts or obligations, or (iii) possession,
foreclosure, seizure or retention, sale or other disposition of, or other
proceedings to enforce security over, all or any substantial part of the assets
of such Credit Party or Subsidiary;
(g)    (i) institution of any steps by any Person to terminate a Pension Plan if
as a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $1,000,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the
Code or an event occurs that would reasonably be expected to give rise to a Lien
under Section 4068 of ERISA, or (iii) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Plan and the withdrawal liability
(without unaccrued interest) to Multiemployer Plans as a result of such
withdrawal (including any outstanding withdrawal liability that any Credit Party
or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $1,000,000;    
(h)    one or more judgments or orders for the payment of money (not paid or
fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $1,000,000 shall be rendered against any or
all Credit Parties or any Subsidiary thereof and either (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgments or
orders, or (ii) there


63



--------------------------------------------------------------------------------





shall be any period of twenty (20) consecutive days during which a stay of
enforcement of any such judgments or orders, by reason of a pending appeal, bond
or otherwise, shall not be in effect;
(i)    except as contemplated hereby and by the other Security Documents, any
Lien created under this Agreement or any of the other Security Documents shall
at any time (but in the case of any Lien on Registered Intellectual Property
registered in any jurisdiction located outside of the United States, only after
the occurrence of a Foreign IP Perfection Event) fail to constitute a valid and
perfected Lien on all of the Collateral purported to be secured thereby, subject
to no prior or equal Lien except Permitted Liens (except as a result of (i) 
Agent’s failure to take any action reasonably required to maintain a valid and
perfected Lien on any Collateral or (ii) any action taken by Agent to release
any Lien on any Collateral), or any Credit Party shall so assert;
(j)    the institution by any Governmental Authority of criminal proceedings
against any Credit Party;
(k)    an event of default occurs under any Guarantee of any portion of the
Obligations;
(l)    any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;
(m)    if any Borrower is or becomes an entity whose equity is registered with
the SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;
(n)    the occurrence of any fact, event or circumstance that could reasonably
be expected to result in a Material Adverse Effect; provided, however, that:
(i)     a failure of any Credit Party to meet any projections of revenues or
estimates of revenues that are made public or otherwise disclosed to Agent or
Lender shall not, in and of itself, constitute the sole basis for a “Material
Adverse Effect” for purposes of this Section 10.1(n) so long as (A) the facts
and circumstances underlying any such failure would not otherwise constitute a
“Material Adverse Effect”, (B) such failure would not otherwise constitute a
Default or Event of Default under any other provision of this Agreement or the
other Financing Documents, and (C) the Credit Parties are otherwise in
compliance with the provisions of Article 6; and
(ii)    a failure of any Credit Party or any Subsidiary thereof to obtain United
States FDA approval for Translarna (ataluren) in the United States shall not, in
and of itself, constitute the sole basis for a “Material Adverse Effect” for
purposes of this Section 10.1(n) so long as (A) the facts and circumstances
underlying any such failure would not otherwise constitute a “Material Adverse
Effect” and (B) such failure would not otherwise constitute a Default or Event
of Default under any other provision of this Agreement or the other Financing
Documents.
(o)    the occurrence of any fact, event or circumstance, including the taking
of, or refusal to take, any action by the European Commission or similar
Governmental Authority, that results in Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries losing its marketing
authorization for Translarna (ataluren) in the European Economic Area;


64



--------------------------------------------------------------------------------







(p)    without limiting clause (o) above, the voluntary withdrawal or
institution of any action or proceeding by the FDA or similar Governmental
Authority to order the withdrawal of any material Product or Product category
from the market or to enjoin Borrower, its Subsidiaries or any representative of
Borrower or its Subsidiaries from manufacturing, marketing, selling or
distributing such Product or Product category;
(q)    (i) any Credit Party defaults under or breaches, in each case in any
material respect, any Material Contract (after any applicable grace period
contained therein), (ii) a Material Contract shall be terminated prior to the
expiration thereof, or (iii) there is a loss of a material right of a Credit
Party under any Material Contract to which it is a party, except, in each case,
the extent such event would not reasonably be expected to result in a Material
Adverse Effect; or
(r)    any of the Operative Documents shall for any reason fail to constitute
the valid and binding agreement of any party thereto, or any Credit Party shall
so assert, in each case, unless such Operative Document terminates pursuant to
the terms and conditions thereof without any breach or default in any material
respect thereunder by any Credit Party thereto.
All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.
Section 10.2    Acceleration and Suspension or Termination of Term Loan
Commitment. Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Term Loan Commitment and the
obligations of Agent and the Lenders with respect thereto, in whole or in part
(and, if in part, each Lender’s Term Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Term Loan Commitment and
the obligations of Agent and the Lenders with respect thereto shall thereupon
immediately and automatically terminate and all of the Obligations shall become
immediately and automatically due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower and Borrowers will pay the same.
Section 10.3    UCC Remedies.
(a)    Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including, without limitation:
(i)    the right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;
(ii)    the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to


65



--------------------------------------------------------------------------------





Borrowers’ data processing equipment, computer hardware and software relating to
the Collateral and to use all of the foregoing and the information contained
therein in any manner Agent deems appropriate, without any liability for rent,
storage, utilities, or other sums, and Borrowers shall not resist or interfere
with such action (if Borrowers’ books and records are prepared or maintained by
an accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);
(iii)    the right to require Borrowers at Borrowers’ expense to assemble all or
any part of the Collateral and make it available to Agent at any place
designated by Lender;
(iv)    the right to notify postal authorities to change the address for
delivery of Borrowers’ mail to an address designated by Agent and to receive,
open and dispose of all mail addressed to any Borrower; and/or
(v)    the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrowers’ compliance with applicable Laws. Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process. Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.
(b)    Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrowers. At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrowers, which right is
hereby waived and released. Each Borrower covenants and agrees not to interfere
with or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral. Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Agent may sell the
Collateral without giving any warranties as to the Collateral. Agent may
specifically disclaim any warranties of title or the like. This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral. If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser. In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.


66



--------------------------------------------------------------------------------







(c)    Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.
(d)    Agent and each Lender is hereby granted a non-exclusive, royalty-free
license or other right to use, without charge, Borrowers’ labels, mask works,
rights of use of any name, any other Intellectual Property and advertising
matter, and any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral pursuant to the
terms of the Financing Documents and, in connection with Agent’s exercise of its
rights under this Article, Borrowers’ rights under all licenses (whether as
licensor or licensee) and all franchise agreements inure to Agent’s and each
Lender’s benefit.
Section 10.4    Intercompany Receivables.
(a)    Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Intercompany Receivables to verify with them to Agent’s
satisfaction the existence, amount and terms of any Intercompany Receivables.
(b)    Upon the request of Agent at any time after the occurrence and during the
continuance of an Event of Default, Borrower shall notify obligors on the
Intercompany Receivables that the Intercompany Receivables have been assigned to
the Agent for the ratable benefit of the Lenders and that payments in respect
thereof shall be made directly to the Agent or to a Deposit Account that is
subject to a Deposit Account Control Agreement and Borrower shall ensure that
such payments are so made.
(c)    Anything herein to the contrary notwithstanding, each Credit Party shall
remain liable under each of the Intercompany Receivables to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto.  Neither the Agent nor any Lender shall have any obligation or
liability under any Intercompany Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Agent or any Lender of any payment relating thereto, nor shall Agent or any
Lender be obligated in any manner to perform any of the obligations of any
Credit Party under or pursuant to any Intercompany Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
Section 10.5    Default Rate of Interest. At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, the Loans and other Obligations shall bear interest at rates that are
three percent (3.0%) per annum in excess of the rates otherwise payable under
this Agreement; provided, however, that in the case of any Event of Default
specified in


67



--------------------------------------------------------------------------------





Section 10.1(e) or 10.1(f) above, such default rates shall apply immediately and
automatically without the need for any election or action of any kind on the
part of Agent or any Lender.
Section 10.6    Setoff Rights. During the continuance of any Event of Default,
each Lender is hereby authorized by each Borrower at any time or from time to
time, with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Agent. Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender’s
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Share of the Obligations. Each Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.
Section 10.7    Application of Proceeds.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
upon the occurrence and during the continuance of an Event of Default, each
Borrower irrevocably waives the right to direct the application of any and all
payments at any time or times thereafter received by Agent from or on behalf of
such Borrower or any Guarantor of all or any part of the Obligations, and, as
between Borrowers on the one hand and Agent and Lenders on the other, Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Agent may deem
advisable notwithstanding any previous application by Agent.
(b)    Following the occurrence and continuance of an Event of Default, but
absent the occurrence and continuance of an Acceleration Event, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in such order as Agent may
from time to time elect.
(c)    Notwithstanding anything to the contrary contained in this Agreement, if
an Acceleration Event shall have occurred, and so long as it continues, Agent
shall apply any and all payments received by Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Agent, in the
following order: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Agent with respect to this
Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding; and fifth to any other indebtedness or obligations of
Borrowers owing to Agent or any Lender under the Financing Documents. Any
balance remaining shall be delivered to Borrowers or to whomever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct. In carrying out the foregoing, (y) amounts received shall be applied in
the numerical order provided until exhausted prior to the application to the
next succeeding category, and (z) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its Pro Rata
Share of amounts available to be applied pursuant thereto for such category.


68



--------------------------------------------------------------------------------





Section 10.8    Waivers.
(a)    Except as otherwise provided for in this Agreement and to the fullest
extent permitted by applicable law, each Borrower waives: (i) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to Agent’s or
any Lender’s taking possession or control of, or to Agent’s or any Lender’s
replevy, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Agent or any Lender to exercise
any of its remedies; and (iii) the benefit of all valuation, appraisal and
exemption Laws. Each Borrower acknowledges that it has been advised by counsel
of its choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.
(b)    Each Borrower for itself and all its successors and assigns, (i) agrees
that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
Lender; (ii) consents to any indulgences and all extensions of time, renewals,
waivers, or modifications that may be granted by Agent or any Lender with
respect to the payment or other provisions of the Financing Documents, and to
any substitution, exchange or release of the Collateral, or any part thereof,
with or without substitution, and agrees to the addition or release of any
Borrower, endorsers, guarantors, or sureties, or whether primarily or
secondarily liable, without notice to any other Borrower and without affecting
its liability hereunder; (iii) agrees that its liability shall be unconditional
and without regard to the liability of any other Borrower, Agent or any Lender
for any tax on the indebtedness; and (iv) to the fullest extent permitted by
law, expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.
(c)    To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements. Any forbearance by Agent or Lender in exercising any right or
remedy under any of the Financing Documents, or otherwise afforded by applicable
law, including any failure to accelerate the maturity date of the Loans, shall
not be a waiver of or preclude the exercise of any right or remedy nor shall it
serve as a novation of the Notes or as a reinstatement of the Loans or a waiver
of such right of acceleration or the right to insist upon strict compliance of
the terms of the Financing Documents. Agent’s or any Lender’s acceptance of
payment of any sum secured by any of the Financing Documents after the due date
of such payment shall not be a waiver of Agent’s and such Lender’s right to
either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.
(d)    Without limiting the generality of anything contained in this Agreement
or the other Financing Documents, each Borrower agrees that if an Event of
Default is continuing (i) Agent and Lenders shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens


69



--------------------------------------------------------------------------------





and other rights, remedies or privileges provided to Agent or Lenders shall
remain in full force and effect until Agent or Lenders have exhausted all
remedies against the Collateral and any other properties owned by Borrowers and
the Financing Documents and other security instruments or agreements securing
the Loans have been foreclosed, sold and/or otherwise realized upon in
satisfaction of Borrowers’ obligations under the Financing Documents.
(e)    Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents. In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances: (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loans,
Agent may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Loans as Lender may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may elect.
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Documents to secure payment of sums
secured by the Financing Documents and not previously recovered.
(f)    To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.
Section 10.9    Injunctive Relief. The parties acknowledge and agree that, in
the event of a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Agent and Lenders may have no adequate remedy in
money damages and, accordingly, shall be entitled to an injunction (including,
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief. By joining in the
Financing Documents as a Credit Party, each Credit Party specifically joins in
this Section as if this Section were a part of each Financing Document executed
by such Credit Party.
Section 10.10    Marshalling; Payments Set Aside. Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations. To the extent that Borrower makes any payment or Agent enforces
its Liens or Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights


70



--------------------------------------------------------------------------------





and remedies therefor, shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or set-off had not
occurred.
ARTICLE 11- AGENT
Section 11.1    Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto. Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders. The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party. Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents, servicers, trustees, investment managers or
employees.
Section 11.2    Agent and Affiliates. Agent shall have the same rights and
powers under the Financing Documents as any other Lender and may exercise or
refrain from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.
Section 11.3    Action by Agent. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender. Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.
Section 11.4    Consultation with Experts. Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
Section 11.5    Liability of Agent. Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction. Neither
Agent nor any of its directors, officers, agents, trustees, investment managers,
servicers or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (c) the satisfaction of any condition specified in any
Financing Document; (d) the validity, effectiveness, sufficiency or genuineness
of any Financing Document, any Lien purported to be created or perfected thereby
or any other instrument or writing furnished in connection therewith; (e) the
existence or non-existence of any Default or Event of Default; or (f) the
financial condition of any Credit Party. Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, facsimile or electronic


71



--------------------------------------------------------------------------------





transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).
Section 11.6    Indemnification. Each Lender shall, in accordance with its Pro
Rata Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon
demand against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from Agent’s
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder. If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.
Section 11.7    Right to Request and Act on Instructions. Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.
Section 11.8    Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.
Section 11.9    Collateral Matters. Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Term Loan
Commitment and payment in full of all Obligations; or (ii) constituting property
sold or disposed of as part of or in connection with any disposition permitted
under any Financing Document (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents); and (b) subordinate
any Lien granted to or held by Agent under any Security Document to a Permitted
Lien that is allowed to have priority over the Liens granted to or held by Agent
pursuant to the definition of “Permitted Liens”. Upon request by Agent at any
time, Lenders will confirm Agent’s authority to release and/or subordinate
particular types or items of Collateral pursuant to this Section 11.9.


72



--------------------------------------------------------------------------------





Section 11.10    Agency for Perfection. Agent and each Lender hereby appoint
each other Lender as agent for the purpose of perfecting Agent’s security
interest in assets which, in accordance with the Uniform Commercial Code in any
applicable jurisdiction, can be perfected by possession or control. Should any
Lender (other than Agent) obtain possession or control of any such assets, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor,
shall deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions. Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.
Section 11.11    Notice of Default. Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default except with
respect to defaults in the payment of principal, interest and fees required to
be paid to Agent for the account of Lenders, unless Agent shall have received
written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. Agent will notify each Lender of its receipt of any such
notice. Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof. Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.
Section 11.12    Assignment by Agent; Resignation of Agent; Successor Agent.
(a)    Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender or an Affiliate of Agent or any Lender or any
Approved Fund, or (ii) any Person to whom Agent, in its capacity as a Lender,
has assigned (or will assign, in conjunction with such assignment of agency
rights hereunder) 50% or more of its Loan, in each case without the consent of
the Lenders or Borrowers. Following any such assignment, Agent shall give notice
to the Lenders and Borrowers. Failure to give such notice shall not affect such
assignment in any way or cause the assignment to be ineffective. An assignment
by Agent pursuant to this subsection (a) shall not be deemed a resignation by
Agent for purposes of subsection (b) below.
(b)    Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers. Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.
(c)    Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent,


73



--------------------------------------------------------------------------------





and the retiring Agent shall be discharged from all of its duties and
obligations hereunder and under the other Financing Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrowers and such successor. After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article and Section 11.12 shall continue in
effect for the benefit of such retiring Agent and its sub-agents in respect of
any actions taken or omitted to be taken by any of them while the retiring Agent
was acting or was continuing to act as Agent.
Section 11.13    Payment and Sharing of Payment.
(a)    Reserved.
(b)    Term Loan Payments. Payments of principal, interest and fees in respect
of the Term Loans will be settled on the date of receipt if received by Agent on
the last Business Day of a month or on the Business Day immediately following
the date of receipt if received on any day other than the last Business Day of a
month.
(c)    Return of Payments.
(i)    If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.
(ii)    If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
(d)    Defaulted Lenders. The failure of any Defaulted Lender to make any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make payment, but neither any other Lender nor Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.
(e)    Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing


74



--------------------------------------------------------------------------------





Lender, such portion of such purchase shall be rescinded and each Lender which
has sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such return or recovery,
without interest. Each Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this clause (e) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 10.6) with respect to such participation as fully as if such
Lender were the direct creditor of Borrowers in the amount of such
participation). If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
clause (e) applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this clause (e) to share in the benefits of any
recovery on such secured claim.
Section 11.14    Right to Perform, Preserve and Protect. If any Credit Party
fails to perform any obligation hereunder or under any other Financing Document,
Agent itself may, but shall not be obligated to, cause such obligation to be
performed at Borrowers’ expense. Agent is further authorized by Borrowers and
the Lenders to make expenditures from time to time which Agent, in its
reasonable business judgment, deems necessary or desirable to (a) preserve or
protect the business conducted by Borrowers, the Collateral, or any portion
thereof, and/or (b) enhance the likelihood of, or maximize the amount of,
repayment of the Loan and other Obligations. Each Borrower hereby agrees to
reimburse Agent on demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14. Each Lender hereby agrees to
indemnify Agent upon demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14, in accordance with the
provisions of Section 11.6.
Section 11.15    Additional Titled Agents. Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents. Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender. At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loan, such Lender shall be
deemed to have concurrently resigned as such Additional Titled Agent.
Section 11.16    Amendments and Waivers.
(a)    No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Required Lenders and any other Lender to the extent required under
Section 11.16(b); provided, however, the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
(b)    In addition to the required signatures under Section 11.16(a), no
provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified unless such amendment, waiver or other modification
is in writing and is signed or otherwise approved by the following Persons:
(i)    if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or
(ii)    if the rights or duties of Agent are affected thereby, by Agent;


75



--------------------------------------------------------------------------------







provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral,
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, or consent to a transfer of any of the
Intellectual Property, except, in each case with respect to this clause (D), as
otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder); (E) amend,
waive or otherwise modify this Section 11.16(b) or the definitions of the terms
used in this Section 11.16(b) insofar as the definitions affect the substance of
this Section 11.16(b); (F) consent to the assignment, delegation or other
transfer by any Credit Party of any of its rights and obligations under any
Financing Document or release any Borrower of its payment obligations under any
Financing Document, except, in each case with respect to this clause (F),
pursuant to a merger or consolidation permitted pursuant to this Agreement; or
(G) amend any of the provisions of Section 10.7 or amend any of the definitions
Pro Rata Share, Term Loan Commitment, Term Loan Tranche 1 Commitments, Term Loan
Tranche 2 Commitments, Term Loan Commitment Amount, Term Loan Tranche 1
Commitment Amount, Term Loan Tranche 2, Term Loan Commitment Percentage or that
provide for the Lenders to receive their Pro Rata Shares of any fees, payments,
setoffs or proceeds of Collateral hereunder. It is hereby understood and agreed
that all Lenders shall be deemed directly affected by an amendment, waiver or
other modification of the type described in the preceding clauses (C), (D), (E),
(F) and (G) of the preceding sentence.
Section 11.17    Assignments and Participations.
(a)    Assignments.
(i)    Any Lender may at any time assign to one or more Eligible Assignees all
or any portion of such Lender’s Loan together with all related obligations of
such Lender hereunder. Except as Agent may otherwise agree, the amount of any
such assignment (determined as of the date of the applicable Assignment
Agreement or, if a “Trade Date” is specified in such Assignment Agreement, as of
such Trade Date) shall be in a minimum aggregate amount equal to $1,000,000 or,
if less, the assignor’s entire interests in the outstanding Loan; provided,
however, that, in connection with simultaneous assignments to two or more
related Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above. Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.
(ii)    From and after the date on which the conditions described above have
been met, (A) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such


76



--------------------------------------------------------------------------------





Assignment Agreement, shall have the rights and obligations of a Lender
hereunder, and (B) the assigning Lender, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, shall be released from its rights and obligations hereunder (other
than those that survive termination pursuant to Section 12.1). Upon the request
of the Eligible Assignee (and, as applicable, the assigning Lender) pursuant to
an effective Assignment Agreement, each Borrower shall execute and deliver to
Agent for delivery to the Eligible Assignee (and, as applicable, the assigning
Lender) Notes in the aggregate principal amount of the Eligible Assignee’s Loan
(and, as applicable, Notes in the principal amount of that portion of the
principal amount of the Loan retained by the assigning Lender). Upon receipt by
the assigning Lender of such Note, the assigning Lender shall return to Borrower
Representative any prior Note held by it.
(iii)    Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of the Loan owing to, such Lender pursuant to the terms hereof (the
“Register”). The entries in such Register shall be conclusive, absent manifest
effort, and Borrower, Agent and Lenders may treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. Such
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time upon reasonable prior notice to Agent. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of Borrower
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Obligations (each, a “Participant Register”). The entries in the
Participant Registers shall be conclusive, absent manifest error. Each
Participant Register shall be available for inspection by Borrower and Agent at
any reasonable time upon reasonable prior notice to the applicable Lender;
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant's interest in any commitments,
loans, letters of credit or its other obligations under any Financing Document)
to any Person (including Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. For the avoidance of doubt, Agent (in its capacity as
Agent) shall have no responsibility for maintaining a Participant Register.
(iv)    Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(v)    Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to the Lenders by Agent (the
“Settlement Service”). At any time when Agent elects, in its sole discretion, to
implement such Settlement Service, each such assignment shall be effected by the
assigning Lender and proposed assignee pursuant to the procedures then in effect
under the Settlement Service, which procedures shall be consistent with the
other provisions of this Section 11.17(a). Each assigning Lender and proposed
Eligible Assignee shall


77



--------------------------------------------------------------------------------





comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loan pursuant to the Settlement Service. With the
prior written approval of Agent, Agent’s approval of such Eligible Assignee
shall be deemed to have been automatically granted with respect to any transfer
effected through the Settlement Service. Assignments and assumptions of the Loan
shall be effected by the provisions otherwise set forth herein until Agent
notifies Lenders of the Settlement Service as set forth herein.
(b)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”). In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder, and
(iii) all amounts payable by each Borrower shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender. Each
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5.
(c)    Replacement of Lenders. Within thirty (30) days after: (i) receipt by
Agent of notice and demand from any Lender for payment of additional costs as
provided in Section 2.8(d), which demand shall not have been revoked, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8(a),
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto (each relevant Lender in the foregoing
clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender. In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment. In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 11.17(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a). Upon any such assignment and


78



--------------------------------------------------------------------------------





payment, such replaced Lender shall no longer constitute a “Lender” for purposes
hereof, other than with respect to such rights and obligations that survive
termination as set forth in Section 12.1.
(d)    Credit Party Assignments. No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Agent and each
Lender.
Section 11.18    Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist. So long as Agent has not waived the conditions to the funding of
Loans set forth in Section 7.2 or Section 2.1, any Lender may deliver a notice
to Agent stating that such Lender shall not fund the Term Loans due to the
non-satisfaction of one or more conditions to funding Loans set forth in
Section 7.2 or Section 2.1, and specifying any such non-satisfied conditions.
Any Lender delivering any such notice shall become a non-funding Lender (a
“Non-Funding Lender”) for purposes of this Agreement commencing on the Business
Day following receipt by Agent of such notice, and shall cease to be a
Non-Funding Lender on the date on which such Lender has either revoked the
effectiveness of such notice or acknowledged in writing to each of Agent the
satisfaction of the condition(s) specified in such notice, or Required Lenders
waive the conditions to the funding of such Loans giving rise to such notice by
Non-Funding Lender. Each Non-Funding Lender shall remain a Lender for purposes
of this Agreement to the extent that such Non-Funding Lender has Term Loans
outstanding in excess of Zero Dollars ($0); provided, however, that during any
period of time that any Non-Funding Lender exists, and notwithstanding any
provision to the contrary set forth herein, the following provisions shall
apply:
(a)    For purposes of determining the Pro Rata Share of each Lender under
clause (c) of the definition of such term, each Non-Funding Lender shall be
deemed to have a Term Loan Commitment Amount as in effect immediately before
such Lender became a Non-Funding Lender.
(b)    Except as provided in clause (a) above, the Term Loan Commitment Amount
of each Non-Funding Lender shall be deemed to be Zero Dollars ($0).
(c)    The Term Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Term Loan Commitment
Amounts of all Lenders, other than the Non-Funding Lenders as of such date plus
(ii) the aggregate principal amount outstanding under the Term Loans of all
Non-Funding Lenders as of such date.
Section 11.19    Reserved.
Section 11.20    Definitions. As used in this Article 11, the following terms
have the following meanings:
“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business; provided that so long as no Event of Default
has occurred and is continuing, an “Approved Fund” shall not include any hedge
fund, private equity fund or similar public or private investment vehicle that
is routinely engaged in the business of investing in distressed debt, or (b) any
Person (other than a natural person) which temporarily warehouses loans for any
Lender or any entity described in the preceding clause (a) and that, with
respect to each of the preceding clauses (a) and (b), is administered or managed
by (i) a Lender, (ii) an Affiliate of a Lender, or (iii) a Person (other than a
natural person) or an Affiliate of a Person (other than a natural person) that
administers or manages a Lender.


79



--------------------------------------------------------------------------------







“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.
“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) “Eligible
Assignee” shall not include (i) any Borrower or any of a Borrower’s Affiliates,
(ii) (A) hedge fund, private equity fund or similar public or private investment
vehicle that is routinely engaged in the business of investing in distressed
debt or (B) any direct competitor of Borrower; provided that the restrictions on
assignment set forth in this clause (ii) shall not apply if an Event of Default
shall have occurred and is continuing, and (y) no proposed assignee intending to
assume any unfunded portion of the Term Loan Commitment shall be an Eligible
Assignee unless such proposed assignee either already holds a portion of such
Term Loan Commitment, or has been approved as an Eligible Assignee by Agent.
“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.
ARTICLE 12- MISCELLANEOUS
Section 12.1    Survival. All agreements, representations and warranties made
herein and in every other Financing Document, other than those made in Section
3.26, which shall expire 6 months following the Closing Date, shall survive the
execution and delivery of this Agreement and the other Financing Documents and
the other Operative Documents. The provisions of Section 2.10 and Articles 11
and 12 shall survive the payment of the Obligations (both with respect to any
Lender and all Lenders collectively) and any termination of this Agreement and
any judgment with respect to any Obligations, including any final foreclosure
judgment with respect to any Security Document, and no unpaid or unperformed,
current or future, Obligations will merge into any such judgment.
Section 12.2    No Waivers. No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
Any reference in any Financing Document to the “continuing” nature of any Event
of Default shall not be construed as establishing or otherwise indicating that
any Borrower or any other Credit Party has the independent right to cure any
such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.


80



--------------------------------------------------------------------------------







Section 12.3    Notices.
(a)    All notices, requests and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, facsimile transmission
or similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c). Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 12.3(a).
(b)    Notices and other communications to the parties hereto may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved from time to time by Agent,
provided, however, that the foregoing shall not apply to notices sent directly
to any Lender if such Lender has notified Agent that it is incapable of
receiving notices by electronic communication. Agent or Borrower Representative
may, in their discretion, agree to accept notices and other communications to
them hereunder by electronic communications pursuant to procedures approved by
it, provided, however, that approval of such procedures may be limited to
particular notices or communications.
(c)    Unless Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.
Section 12.4    Severability. In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
Section 12.5    Headings. Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.
Section 12.6    Confidentiality.
(a)    Each Credit Party agrees not to transmit or disclose provisions of any
Financing Document to any Person (other than to Borrowers’ advisors and officers
on a need-to-know basis or as otherwise may be required by Law, including the
public filing of any Financing Documents in accordance with applicable
securities Laws) without Agent’s prior written consent.


81



--------------------------------------------------------------------------------







(b)    Agent and each Lender shall hold all non-public information regarding the
Credit Parties and their respective businesses obtained by Agent or any Lender
pursuant to the requirements hereof in accordance with such Person’s customary
procedures for handling information of such nature, except that disclosure of
such information may be made (i) to their respective agents, employees,
Subsidiaries, Affiliates, attorneys, auditors, professional consultants, rating
agencies, insurance industry associations and portfolio management services,
(ii) to prospective transferees or purchasers of any interest in the Loans,
Agent or a Lender, provided, however, that any such Persons are bound by
obligations of confidentiality, (iii) as required by Law, subpoena, judicial
order or similar order and in connection with any litigation, (iv) as may be
required in connection with the examination, audit or similar investigation of
such Person, and (v) to a Person that is a trustee, investment advisor or
investment manager, collateral manager, servicer, noteholder or secured party in
a Securitization (as hereinafter defined) in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization. For the purposes of this Section, “Securitization” means (A) the
pledge of the Loans as collateral security for loans to a Lender, or (B) a
public or private offering by a Lender or any of its Affiliates or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized, in whole or in part, by the Loans. Confidential
information shall include only such information identified as such at the time
provided to Agent and shall not include information that either: (y) is in the
public domain, or becomes part of the public domain after disclosure to such
Person through no fault of such Person, or (z) is disclosed to such Person by a
Person other than a Credit Party, provided, however, Agent does not have actual
knowledge that such Person is prohibited from disclosing such information. The
obligations of Agent and Lenders under this Section 12.6 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality agreement
in respect of this financing executed and delivered by Agent or any Lender prior
to the date hereof.
Section 12.7    Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.
Section 12.8    GOVERNING LAW; SUBMISSION TO JURISDICTION.
(a)    THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL
DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW).
(b)    EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN THE STATE OF NEW YORK IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS SHALL BE LITIGATED IN


82



--------------------------------------------------------------------------------





SUCH COURTS. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF
THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH
BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH BORROWER AT THE
ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.
(c)    Each Borrower, Agent and each Lender agree that each Loan (including
those made on the Closing Date) shall be deemed to be made in, and the
transactions contemplated hereunder and in any other Financing Document shall be
deemed to have been performed in, the State of Maryland. Nothing in this Section
12.8(c) amends or modifies Sections 12.8(a) or 12.8(b).
Section 12.9    WAIVER OF JURY TRIAL. EACH BORROWER, AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.
Section 12.10    Publication; Advertisement.
(a)    Publication. No Credit Party will directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of MCF or any of its Affiliates or any reference to this
Agreement or the financing evidenced hereby, in any case except (i) as required
by Law, subpoena or judicial or similar order, in which case, to the extent
legally practicable, the applicable Credit Party shall give Agent prior written
notice of such publication or other disclosure, or (ii) with MCF’s prior written
consent.
(b)    Advertisement. Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication. In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date. With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.


83



--------------------------------------------------------------------------------





Section 12.11    Counterparts; Integration. This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures by facsimile or by electronic
mail delivery of an electronic version of any executed signature page shall bind
the parties hereto. This Agreement and the other Financing Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.
Section 12.12    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
Section 12.13    Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.
Section 12.14    Expenses; Indemnity
(a)    Borrowers hereby agree to promptly pay (i) all reasonable costs and
expenses of Agent (including, without limitation, the fees, costs and expenses
of counsel to, and independent appraisers and consultants retained by Agent) in
connection with the examination, review, due diligence investigation,
documentation, negotiation, closing and syndication of the transactions
contemplated by the Financing Documents, in connection with the performance by
Agent of its rights and remedies under the Financing Documents and in connection
with the continued administration of the Financing Documents including (A) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (B) any periodic public record searches conducted by or
at the request of Agent (including, without limitation, title investigations,
UCC searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and expenses of Agent in connection with the creation, perfection
and maintenance of Liens pursuant to the Financing Documents; (iii) without
limitation of the preceding clause (i), all costs and expenses of Agent in
connection with (A) protecting, storing, insuring, handling, maintaining or
selling any Collateral, (B) any litigation, dispute, suit or proceeding relating
to any Financing Document, and (C) any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all of the Financing
Documents; (iv) without limitation of the preceding clause (i), all reasonable
costs and expenses of Agent in connection with Agent’s reservation of funds in
anticipation of the funding of the initial Loans to be made hereunder; and
(v) all costs and expenses incurred by Lenders in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or Lenders are a party thereto. If Agent or any Lender uses in-house
counsel for any of these purposes, Borrowers further agree that the Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Agent or such Lender
for the work performed.
(b)    Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called


84



--------------------------------------------------------------------------------





the “Indemnitees”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a Credit Party,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Agent or
Lenders) asserting any right to payment for the transactions contemplated
hereby, which may be imposed on, incurred by or asserted against such Indemnitee
as a result of or in connection with the transactions contemplated hereby or by
the other Operative Documents (including (i)(A) as a direct or indirect result
of the presence on or under, or escape, seepage, leakage, spillage, discharge,
emission or release from, any property now or previously owned, leased or
operated by Borrower, any Subsidiary or any other Person of any Hazardous
Materials, (B) arising out of or relating to the offsite disposal of any
materials generated or present on any such property, or (C) arising out of or
resulting from the environmental condition of any such property or the
applicability of any governmental requirements relating to Hazardous Materials,
whether or not occasioned wholly or in part by any condition, accident or event
caused by any act or omission of Borrower or any Subsidiary, and (ii) proposed
and actual extensions of credit under this Agreement) and the use or intended
use of the proceeds of the Loans, except that Borrower shall have no obligation
hereunder to an Indemnitee with respect to any liability resulting from the
gross negligence or willful misconduct of such Indemnitee, as determined by a
final non-appealable judgment of a court of competent jurisdiction. To the
extent that the undertaking set forth in the immediately preceding sentence may
be unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.
(c)    Notwithstanding any contrary provision in this Agreement, the obligations
of Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
Section 12.15    Reserved.
Section 12.16    Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or


85



--------------------------------------------------------------------------------





returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
Section 12.17    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Borrowers and Agent and each Lender and their
respective successors and permitted assigns.
Section 12.18    USA PATRIOT Act Notification. Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies Borrowers that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.
[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]





IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.
BORROWERS:


PTC Therapeutics, Inc.


By: /s/ Mark E. Boulding
Name: Mark E. Boulding
Title: Executive Vice President, Chief Legal Officer


Address: 100 Corporate Court, South Plainfield, NJ 07080
Attn: Mark E. Boulding
Facsimile:
E-Mail:







86



--------------------------------------------------------------------------------






AGENT:


MIDCAP FINANCIAL TRUST


By: Apollo Capital Management, L.P.,
its investment manager


By: Apollo Capital Management GP, LLC,
its general partner


   
By: /s/ Maurice Amsellem
   Name: Maurice Amsellem
   Title: Authorized Signatory




Address:


c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Acct Manager for PTC Therapeutics transaction
Facsimile: 301-941-1450




with a copy to:


c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450






 









 

--------------------------------------------------------------------------------





LENDER:
MIDCAP FUNDING III TRUST


By: Apollo Capital Management, L.P.,
its investment manager


By: Apollo Capital Management GP, LLC,
its general partner


   
By: /s/ Maurice Amsellem
   Name: Maurice Amsellem
   Title: Authorized Signatory




Address:


c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for PTC Therapeutics transaction
Facsimile: 301-941-1450




with a copy to:


c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450




 
 





 

--------------------------------------------------------------------------------







LENDER:
MIDCAP FUNDING XIII TRUST


By: Apollo Capital Management, L.P.,
its investment manager


By: Apollo Capital Management GP, LLC,
its general partner


   
By: /s/ Maurice Amsellem
   Name: Maurice Amsellem
   Title: Authorized Signatory




Address:


c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for PTC Therapeutics transaction
Facsimile: 301-941-1450




with a copy to:


c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450









 

--------------------------------------------------------------------------------







LENDER:
FLEXPOINT MCLS HOLDINGS LLC


   
By: /s/ Daniel Edelman
   Name: Daniel Edelman
   Title: Vice President




Address:


Flexpoint MCLS Holdings, LLC
c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for Invuity transaction
Facsimile: 301-941-1450




with a copy to:


Flexpoint MCLS Holdings, LLC
c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450









 

--------------------------------------------------------------------------------





LENDER:
APOLLO INVESTMENT CORPORATION


By: Apollo Investment Management, L.P., as Advisor
By: ACC Management, LLC, as its General Partner
   
By: /s/ Tanner Powell
Name: Tanner Powell
   Title: Authorized Signatory




Address:


Apollo Investment Corporation
9 West 57th Street, 37th Floor
New York, New York 10019
Attn: Howard Widra



with a copy to:


Apollo Investment Corporation
730 Fifth Avenue, 11th Floor
New York, New York 10019
Attn: Sheriff Ibrahim, Jonathan Krain
Facsimile: 602-680-4108







 

--------------------------------------------------------------------------------





 
Exhibit A to Credit Agreement (Reserved)


Exhibit B to Credit Agreement (Form of Compliance Certificate)


COMPLIANCE CERTIFICATE
This Compliance Certificate is given by _____________________, a Responsible
Officer of PTC Therapeutics, Inc. (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of May 5, 2017 among the
Borrower Representative, and any additional Borrower that may hereafter be added
thereto (collectively, “Borrowers”), MidCap Financial Trust, individually as a
Lender and as Agent, and the financial institutions or other entities from time
to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.
The undersigned Responsible Officer hereby certifies to Agent and Lenders that:
(a)    the financial statements delivered with this certificate in accordance
with Section 4.1 of the Credit Agreement fairly present in all material respects
the results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements, subject in the case of interim financial statements,
to year end reconciliation and the absence of footnotes;
(b)    the representations and warranties of each Credit Party contained in the
Financing Documents are true, correct and complete in all material respects on
and as of the date hereof, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;
(c)    I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements, and such
review has not disclosed the existence during or at the end of such accounting
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event that constitutes a Default or an Event of Default, except as
set forth in Schedule 1 hereto, which includes a description of the nature and
period of existence of such Default or an Event of Default and what action
Borrowers have taken, are undertaking and propose to take with respect thereto;
(d)    except as noted on Schedule 2 attached hereto, Schedule 9.2(b) to the
Credit Agreement contains a complete and accurate list of all business locations
of Borrowers and Guarantors and all names under which Borrowers and Guarantors
currently conduct business; Schedule 2 specifically notes any changes in the
names under which any Borrower or Guarantors conduct business;
(e)    except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral, or (ii) any failure of any Borrower or
any Guarantors to make required payments of withholding or other tax obligations
of any Borrower or any Guarantors during the accounting period to which the
attached statements pertain or any subsequent period;
(f)    Schedule 5.14 to the Credit Agreement contains a complete and accurate
statement of all deposit accounts or investment accounts maintained by Borrowers
and Guarantors;


 

--------------------------------------------------------------------------------





(g)    except as noted on Schedule 5 attached hereto, no Borrower or Guarantor
has acquired, by purchase or otherwise, any Chattel Paper, Letter of Credit
Rights, Instruments, Documents or Investment Property that has not previously
been reported to Agent on any Schedule 5 to any previous Compliance Certificate
delivered by Borrower Representative to Agent;
(h)    except as noted on Schedule 7 attached hereto, no Borrower or Guarantor
is aware of any commercial tort claim involving claims in excess of $100,000
that has not previously been reported to Agent on any Schedule 7 to any previous
Compliance Certificate delivered by Borrower Representative to Agent; and
(i)    Borrowers and Guarantor are in compliance with the covenants contained in
Article 6 of the Credit Agreement, and in any Guarantee constituting a part of
the Financing Documents, as demonstrated by the calculation of such covenants
below, except as set forth below; in determining such compliance, the following
calculations have been made: [See attached worksheets]. Such calculations and
the certifications contained therein are true, correct and complete.
The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.
 
Sincerely,
PTC THERAPEUTICS, INC.
By:
Name:
Title:



Exhibit C to Credit Agreement [Reserved]




Exhibit D to Credit Agreement (Form of Notice of Borrowing)


NOTICE OF BORROWING
This Notice of Borrowing is given by _____________________, a Responsible
Officer of PTC Therapeutics, Inc. (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of May 5, 2017 among the
Borrower Representative, and any additional Borrower that may hereafter be added
thereto (collectively, “Borrowers”), MidCap Financial Trust, individually as a
Lender and as Agent, and the financial institutions or other entities from time
to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.
The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $____________________ of Term Loans on
_______________, 20___.
The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties


 

--------------------------------------------------------------------------------





contained in the Credit Agreement and the other Financing Documents are true,
correct and complete in all material respects on and as of the date of such
borrowing, except to the extent that any such representation or warranty relates
to a specific date in which case such representation or warranty shall be true,
correct and complete in all material respects as of such earlier date; provided,
however, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof, and (c) no Default or Event of Default has
occurred and is continuing on the date hereof.
IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.
 
Sincerely,
PTC THERAPEUTICS, INC.
By:
Name:
Title:



Exhibit E to Credit Agreement (Closing Checklist)
[See attached]




Exhibit F-1 to Credit Agreement (Form of U.S. Tax Compliance Certificate)
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of PTC Therapeutics, Inc. (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement dated as of May 5, 2017
among the Borrower Representative,     and any additional Borrower that may
hereafter be added thereto (collectively, “Borrowers”), MidCap Financial Trust,
individually as a Lender and as Agent, and the financial institutions or other
entities from time to time parties hereto, each as a Lender (as such agreement
may have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.
Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower Representative with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower
Representative


 

--------------------------------------------------------------------------------





and the Agent, and (2) the undersigned shall have at all times furnished the
Borrower Representative and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]


Exhibit F-2 to Credit Agreement (Form of U.S. Tax Compliance Certificate)
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of ________________ (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement dated as of ____________,
201__ among the Borrower Representative,              and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.
Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]








 

--------------------------------------------------------------------------------





Exhibit F-3 to Credit Agreement (Form of U.S. Tax Compliance Certificate)
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of ________________ (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement dated as of ____________,
201__ among the Borrower Representative,              and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.
Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]


Exhibit F-4 to Credit Agreement (Form of U.S. Tax Compliance Certificate)


U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of ________________ (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement dated as of ____________,
201__ among the Borrower Representative,              and any additional


 

--------------------------------------------------------------------------------





Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.
Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Financing Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower Representative with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower Representative and the Agent, and (2) the
undersigned shall have at all times furnished the Borrower Representative and
the Agent with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




 